AMENDED AND RESTATED

MEMBERSHIP INTEREST PURCHASE AGREEMENT

AMONG

HOCKER NORTHGATE HOLDINGS I, INC.,
a Kentucky corporation,

and

HOCKER NORTHGATE GROUP, LLC,
a Kentucky limited liability company

as Sellers

DAVID E. HOCKER,
an individual

as Sellers’ Representative Guarantor

AND

FMP NORTHGATE LLC,
a Delaware limited liability company,
as Purchaser

 

i

--------------------------------------------------------------------------------



Back to Contents

TABLE OF CONTENTS

          ARTICLE 1. DEFINITIONS 1

  Section 1.1. Definitions 1

    ARTICLE 2. AGREEMENT; PURCHASE PRICE 11

  Section 2.1. Agreement to Sell and Purchase 11

    ARTICLE 3. DEPOSIT 11

    ARTICLE 4. SURVEY AND TITLE COMMITMENT 11

  Section 4.1. Title and Survey 11

    ARTICLE 5. INSPECTION, AUDIT AND FINANCING 12

  Section 5.1. Access 12

  Section 5.2. Confidentiality 13

  Section 5.3. Reporting 13

    ARTICLE 6. CONDITIONS PRECEDENT, CASUALTY DAMAGE OR CONDEMNATION 14

  Section 6.1 Conditions Precedent Favoring Purchaser 14

  Section 6.2. Conditions Precedent Favoring Sellers 16

  Section 6.3. Risk of Loss 17

  Section 6.4. Condemnation 18

  Section 6.5. Leasing and Other Activities Prior to Closing. 18

    ARTICLE 7. REPRESENTATIONS, WARRANTIES AND COVENANTS 20

  Section 7.1. Purchaser’s Representations 20

  Section 7.2. Representations of Sellers and Sellers’ Representative 21

  Section 7.3. Knowledge of Sellers’ Representative 29

  Section 7.4. Limited Representations 29

  Section 7.5. Survival of Representations 29

    ARTICLE 8. CLOSING 29

  Section 8.1. Closing Date 29

  Section 8.2. Seller’s Closing Deliveries 30

  Section 8.3. Purchaser’s Deliveries 32

  Section 8.4. Hart-Scott-Rodino. 32

  Section 8.5. Costs and Prorations 33

  Section 8.6. Tenant Notification Letters 37

  Section 8.7. SEC Compliance 38

    ARTICLE 9. COMMISSIONS 38

  Section 9.1. Commissions 38

    ARTICLE 10. TERMINATION AND DEFAULT 38

  Section 10.1. Termination without Default 38

  Section 10.2. Purchaser’s Default 38

i

--------------------------------------------------------------------------------



Back to Contents

  Section 10.3. Seller’s Default 39

  Section 10.4. Survival of Representations and Warranties 39

  Section 10.5. Indemnification by the Sellers’ Representative and Sellers 39

  Section 10.6. Indemnification by the Purchaser 40

  Section 10.7. Indemnification Procedures 40

  Section 10.8. Limitation on Indemnities of Sellers’ Representative and
Sellers’ Representative Guarantor 41

  Section 10.9. Limitation on Consequential Damages 42

    ARTICLE 11. MISCELLANEOUS 42

  Section 11.1. Entire Agreement 42

  Section 11.2. Binding On Successors and Assigns 43

  Section 11.3. Assignment by Purchaser 43

  Section 11.4. 1031 Exchange 43

  Section 11.5. Waiver 43

  Section 11.6. Governing Law. 44

  Section 11.7. Counterparts; Facsimiles 44

  Section 11.8. Notices 45

  Section 11.9. Attorneys’ Fees 45

  Section 11.10. Time Periods 46

  Section 11.11. Modification of Agreement 46

  Section 11.12. Further Instruments 46

  Section 11.13. Descriptive Headings; Word Meaning 46

  Section 11.14. Time of the Essence 46

  Section 11.15. Construction of Agreement 46

  Section 11.16. Severability 46

  Section 11.17. No Recording 47

  Section 11.18. No Implied Agreement 47

  Section 11.19. Sellers’ Representative 47

  Section 11.20. Waiver of Indemnification Rights 47

ii

--------------------------------------------------------------------------------



Back to Contents

AMENDED AND RESTATED

MEMBERSHIP INTEREST PURCHASE AGREEMENT

     THIS AMENDED AND RESTATED MEMBERSHIP INTEREST PURCHASE AGREEMENT (this
“Agreement”) is entered into as of May 13, 2005 by and among (a) HOCKER
NORTHGATE HOLDINGS I, INC., a Kentucky corporation, (“Holdings”), (b) HOCKER
NORTH GATE GROUP, LLC, a Kentucky limited liability company (“Group”) (Holdings
and Group each individually a “Seller” and collectively, the “Sellers”), (c) FMP
NORTHGATE LLC, a Delaware limited liability company (the “Purchaser”), (d)
HOCKER NORTHGATE HOLDINGS I, INC., a Kentucky corporation, in its capacity as
the initial representative and agent of the Sellers (the “Sellers’
Representative”), and (e) DAVID E. HOCKER, an individual, in his capacity as a
guarantor of obligations of Sellers’ Representative (the “Sellers’
Representative Guarantor”). This Agreement amends and restates in its entirety
that certain Membership Interest Purchase Agreement (the “Original Agreement”)
dated April 27, 2005 (the “Effective Date”) between the parties; hereafter the
Original Agreement shall have no further force or effect and this Agreement
shall govern.

RECITALS

     A.     Holdings owns 1% and Group owns 99% of the membership interests
(collectively, the “Subject Interests”) in NORTHGATE PARTNERS, LLC, a Kentucky
limited liability company (the “Company” or “Owner”).

       B.     Owner is the owner of certain real property located in Cincinnati,
Hamilton County, Ohio as described herein on which certain improvements have
been constructed comprising the retail shopping center commonly known as
Northgate Mall.

       C.     Purchaser desires to purchase and Sellers desire to sell the
Subject Interests pursuant to the terms and subject to the conditions set forth
in this Agreement.

     NOW, THEREFORE, in consideration of the mutual promises hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1.     
DEFINITIONS

     Section 1.1.     Definitions. For purposes of this Agreement, capitalized
terms not otherwise defined herein have the meanings set forth below:

     “Additional Rent” shall mean all payments of Operating Expenses,
administrative charges, reimbursements of Real Estate Taxes, merchant or project
association dues, promotional fund contributions, retroactive rent escalations,
insurance cost reimbursements and all other amounts and charges payable by
Tenants to Owner, under their Leases (other than Minimum Rent and Percentage
Rent), but shall not include Security Deposits.

 

1

--------------------------------------------------------------------------------



Back to Contents

     “Affiliate” means, with respect to any Person: (a) any Person directly or
indirectly controlling, controlled by or under common control with such Person;
(b) any Person owning or controlling ten percent (10%) or more of the
outstanding voting securities of such Person; (c) any officer, director,
managing member, manager or general partner of such Person; or (d) any Person
who is an officer, director, managing member, manager general partner, trustee
or holder of ten percent (10%) or more of the voting securities of any Person
described in clauses (a) through (c) of this subparagraph.

     “Anchor Tenant” shall mean each of Sears, J. C. Penney, Macy’s and
Dillard’s.

     “Applicable Laws” shall mean any applicable building, zoning, subdivision,
environmental, health, safety or other governmental laws, statutes, ordinances,
resolutions, rules, codes, regulations, orders, permits or determinations of any
Governmental Authority.

     “Applicable Percentage Rent Fiscal Year” shall have the meaning set forth
in Section 8.5(d).

     “Assignment of Membership Interests” shall mean an Assignment of Membership
Interests substantially in the form attached hereto as Exhibit F.

     “Balance Sheet” shall have the meaning set forth in Section 7.2(a)(xv).

     “Borders” shall mean Borders, Inc., one of the Tenants.

     “Borders Deficiency” shall have the meaning set forth in Section 8.2(x).

     “Borders Estoppel” shall mean an estoppel certificate executed on behalf of
Borders.

     “Borders Improvement Allowance” shall mean the sum of $760,000 plus
interest thereon at a rate of 9.88% per annum calculated as set forth in the
Borders Improvement Allowance Repayment Letter.

     “Borders Improvement Allowance Repayment Letter” shall mean the letter
(including attachments thereto) dated April 11, 2005 from Owner to Borders
informing Borders of the additional monthly charge to its account to be effected
in order to repay to Owner the Borders Improvement Allowance.

     “Business Day” shall mean any day of the week other than Saturday, Sunday,
or a day on which banking institutions in Cincinnati, Ohio are obligated or
authorized by law or executive action to be closed to the transaction of normal
banking business.

     “Calendar Year of Proration” shall mean the calendar year in which the
Closing occurs.

     “CAM Calculation Claims” shall have the meaning stated in Exhibit .

     “Closing” shall mean the consummation of the purchase and sale of the
Subject Interests pursuant to the terms of this Agreement.

 

2

--------------------------------------------------------------------------------



Back to Contents

     “Closing Date” shall mean the later of (a) the date that is thirty (30)
Business Days after the execution of the Agreement by Purchaser and Sellers, or
(b) five (5) Business Days after the Sellers have delivered all the closing
deliveries set forth in Section 8.2(f), (g), (h), (i), (s), (t), (u), (v), (w),
(y), (z), (aa) and (bb).

     “Closing Statement” shall mean an itemized statement of the Purchase Price
and deductions therefrom and additions thereto made pursuant to the allocations
of costs and prorations and any other sums determined as required pursuant to
this Agreement in order to calculate the resulting net amount payable to Sellers
in consideration of the transfer to Purchaser of the Subject Interests.

     “Code” shall mean the Internal Revenue Code of 1986, and all amendments
thereto and all regulations issued thereunder.

     “Commission” shall have the meaning set forth in Section 8.7.

     “Company” shall have the meaning set forth in the Recitals.

     “Consent” means any approval, consent, ratification, waiver or other
authorization.

     “Consequential Damages” shall mean any and all Damages that are or are in
the nature of special or consequential, or punitive or exemplary damages.

     “Confidential Information” shall mean all information concerning the
Shopping Center, the Property, the Leases, the Tenants, the Operating Agreement,
the Subject Interests, the Company and the Sellers, excluding information that
is available to the general public from sources other than disclosure by
Purchaser or its agents in violation of this Agreement.

     “Contracts” shall mean all service, maintenance, construction, management,
leasing, brokerage and other contracts of whatever nature to which the Owner is
bound and that are now existing or are entered into after the date hereof in
accordance with the terms hereof, except that the term “Contracts” shall not be
deemed to include the Leases or the Operating Agreement.

     “Damages” shall mean, as to any Person, any and all losses, liabilities,
damages, claims, awards, costs and expenses (including, but not limited to,
reasonable attorneys’ fees) suffered or incurred by such Person.

     “Delinquent Rent” shall mean Rent which is due and payable by a Tenant on
or before the Closing but has not been paid in collected funds by the Closing.

     “Deposit” shall have the meaning set forth in Section 3.1(b).

     “Effective Date” means the date of this Agreement first set forth above.

     “Environmental Laws” means all laws, ordinances, statutes, codes, rules,
regulations, agreements, judgments, orders and decrees now enacted, promulgated,
or amended, of the United States, the states, the counties, the cities or any
other political subdivisions in which the Real Property is located and any other
political subdivision, agency or instrumentality exercising jurisdiction over
the Owner, the Real Property or the use of the Real Property relating to
pollution, the protection or regulation of human health, natural resources or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or waste into the environment (including ambient air, surface water, ground
water or land or soil).

 

3

--------------------------------------------------------------------------------



Back to Contents

     “Escrow Account” shall have the meaning set forth in Section 10.8(c).

     “Escrow Agent” shall mean the office of the Title Company in Columbus,
Ohio.

     “Escrow Agreement” shall have the meaning set forth in Section 10.8(c).

     “Existing Survey” shall mean the survey that was prepared by Van Horn,
Hoover & Associates, Inc., dated March 29, 2000 and revised September 12, 2002.

     “Existing Title Policy” shall mean, collectively, the Owner’s Policy of
Title Insurance No. 0-9993-1874525 issued by Stewart Title Guaranty Company in
favor of Owner dated July 24, 2000, and the Loan Policy of Title Insurance No.
M-9994-5331177 issued by Stewart Title Guaranty Company in favor of the Senior
Lender dated October 10, 2002, as modified by Endorsement No. 1 thereto dated
November 11, 2002.

     “Federated Estoppel” shall mean an estoppel certificate executed on behalf
of Federated Department Stores or its successors, substantially in the form
attached hereto as Exhibit D.

     “Final Closing Adjustment” shall have the meaning set forth in Section
8.5(o).

      “Governmental Authority” shall mean any federal, state, county, municipal
or other government or any governmental or quasi-governmental agency,
department, commission, board, bureau, officer or instrumentality, foreign or
domestic, or any of them.

     “Gross Purchase Price” shall have the meaning set forth in Section 2.2.

     “Guaranty” shall have the meaning set forth in Section 10.8(d).

     “Hager” shall mean Hager Northgate, LLC, a Kentucky limited liability
company.

     “Hager Redemption” shall have the meaning set forth in Section 6.1(h).

     “Hazardous Materials” shall mean any substance which is or contains: (i)
any “hazardous substance” as now or hereafter defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.) or any regulations promulgated thereunder; (ii) any
“hazardous waste” as now or hereafter defined in the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.) or regulations promulgated
thereunder; (iii) any substance regulated by the Toxic Substances Control Act
(15 U.S.C. Section 2601 et. seq.); (iv) gasoline, diesel fuel or other petroleum
hydrocarbons; (v) asbestos and asbestos containing materials, in any form,
whether friable or nonfriable; (vi) polychlorinated biphenyls; (vii) radon gas;
and (viii) any additional substances or materials which are now classified or
considered to be hazardous or toxic under any Environmental Laws other than mold
or other microbial contaminants, as to which potential contaminants the Sellers
make no representations.

 

4

--------------------------------------------------------------------------------



Back to Contents

     “Hocker Northgate Holdings I” shall mean Hocker Northgate Holdings I, Inc.,
a Kentucky corporation.

     “Housekeeping Employees” shall have the meaning set forth in Section
7.2(a)(vi).

     “HSR Act” shall have the meaning set forth in Section 8.4.

     “Improvements” shall mean all buildings, structures, improvements,
fixtures, systems and facilities located on the Land, excluding items owned by
Tenants.

     “Indemnified Party” shall have the meaning set forth in Section 10.7.

     “Indemnitor” shall have the meaning set forth in Section 10.7.

     “Initial Deposit” shall have the meaning set forth in Section 3.1(a).

     “Intangible Property” shall mean all of Owner’s right, title and interest,
if any, in all intangible assets pertaining to the development, construction,
ownership, or operation or otherwise relating to the Shopping Center, Real
Property or Personal Property, including all of Owner’s right, title and
interest, if any, in all (a) warranties and guaranties (including performance
bonds obtained by or for the benefit of Owner) relating to the Real Property or
Personal Property, (b) all licenses, permits and approvals relating to the Real
Property or Personal Property, (c) all logos and tradenames and telephone
exchange numbers and domain names, web sites or web addresses relating to the
Real Property, Personal Property or the Shopping Center, (d) all contract rights
(including but not limited to those under the Contracts), and (e) all plans and
specifications relating to the Leased Land, Improvements or Personal Property,
in each case to the extent that Sellers are not prohibited by any statute,
order, rule or regulation from legally transferring the same.

     “Land” shall mean the land described on Exhibit A attached hereto, together
with all privileges, rights, easements and appurtenances belonging to such land
and all right, title and interest (if any) of Owner in and to any streets,
alleys, passages or other rights-of-way or appurtenances included in, adjacent
to or used in connection with such land and all right, title and interest (if
any) of Owner in all mineral rights appurtenant to such land.

     “Large Non-Anchor Tenant” shall mean each Tenant, other than an Anchor
Tenant, that leases five thousand (5,000) or more square feet of Improvements in
the Shopping Center.

     “Lease Proposal Notice” shall mean a written notice from Sellers to
Purchaser in accordance with Section 6.5(a) that: (a) identifies a Tenant or
proposed Tenant; (b) contains a term sheet, letter of intent or other
description of the material business terms of a proposed Lease Transaction; and
(c) contains any relevant financial information about the Tenant or proposed
Tenant that is in Sellers’ possession or control.

 

5

--------------------------------------------------------------------------------



Back to Contents

     “Lease Transaction” shall mean any of the following actions by Owner with
respect to any Lease (or proposed Lease): (a) the execution of any new Lease;
(b) the renewal or modification of any Lease, or the consent to any assignment
of or subletting under any Lease, other than any renewal, expansion, assignment
or subletting that Owner is obligated to enter into or approve under the terms
of the Leases; (c) the termination of any Lease, or (d) the modification or
release of any guaranty of any of the obligations of any Tenant under any Lease.

     “Leases” shall mean all leases, subleases, licenses and other agreements
including all amendments, extensions, modifications and supplements thereto in
each case, pursuant to which any Person leases, occupies or subleases or agrees
to lease, occupy or sublease any part of the Real Property or otherwise is
granted the right now or prospectively to use or occupy any part of the Real
Property.

     “Management Waiver” shall have the meaning set forth in Section 6.1(n).

     “Merchant Association Accounts” shall mean those accounts in which are
maintained all Promotional Funds.

     “Minimum Rent” shall mean all base rent, minimum rent or basic rent payable
in fixed installments and fixed amounts for stated periods by Tenants under
their Leases.

     “NMI” shall have the meaning set forth in Section 7.2(a)(xxv).

     “NMI Contracts” shall have the meaning set forth in Section 7.2(a)(xxv).

     “Northgate Investments” shall mean Northgate Investments, LLC, a Kentucky
limited liability company of which the Northgate Investments Members are the
sole members.

     "Northgate Investments Members" means Group and Hocker Northgate Holdings
II, Inc., a Kentucky corporation, of which Sellers' Representative Guarantor is
a majority stockholder.

     “Northgate Investments Property” means real property adjoining a portion of
the Land that is owned in fee simple by Northgate Investments and that is more
particularly described in the Limited Warranty Deed dated June 1, 2000, recorded
in Official Record Book 8323, Page 1356, in the Office of the Recorder of
Hamilton County, Ohio on July 24, 2000.

     "Northgate Investments Property Contract" means a binding contract between
Purchaser or, at Purchaser's option, an affiliate of Purchaser, to acquire the
fee simple title to the Northgate Investments Property from Northgate
Investments for an allocation of a portion of the Gross Purchase Price to be
mutually agreed between the parties to the Northgate Investments Property
Contract.

     “Operating Agreement” shall mean that certain Operating Agreement dated
July 24, 1970, recorded in Mortgage Book 3777, Page 225, in the Hamilton County,
Ohio Registered Land Records, and also recorded at Plat Book 28, Pages 10
through 13 in the Hamilton County, Ohio Registered Land Records, as amended by
First Amendment Agreement to Operating Agreement dated December 16, 1974,
recorded in Mortgage Book 4123, Page 1261, in the Hamilton County, Ohio
Registered Land Records, as amended by Second Amendment to Operating Agreement
dated April 29, 1975, recorded in Mortgage Book 4123, Page 1673, in the Hamilton
County, Ohio Registered Land Records, as amended by Third Amendment to Operating
Agreement dated November 2, 1988, recorded in Mortgage Book 4878, Page 1618, in
the Hamilton County, Ohio Registered Land Records, and as further amended by
Amendment to and Restatement of Operating Agreement dated September 18, 1992,
recorded in Official Record 5959, Page 1412, in the Hamilton County, Ohio
Registered Land Records, including any amendment thereto.

 

6

--------------------------------------------------------------------------------



Back to Contents

     “Operating Agreement Tenants” shall mean Sears, Roebuck & Co., J. C.
Penney, Inc., Dillard’s Stores, Inc., and their respective successors and
assigns.

     “Operating Expenses” shall mean all costs, expenses, charges and fees
relating to the ownership, management, operation, maintenance and repair of the
Property, including but not limited to electricity, gas, water and sewer
charges, telephone and other public utilities, common area maintenance charges,
insurance premiums, vault charges, personal property taxes, excise taxes on
Rent, business occupational taxes, Sellers’ contributions to merchant or project
associations or to promotional funds, periodic charges payable under Contracts
to which Owner is a party, periodic fees payable under transferable licenses for
the construction or operation of the Improvements, and periodic charges under
the Operating Agreement, but not including any costs, expenses, charges or fees
which are the direct responsibility of a Tenant.

     “Operating Statement” shall have the meaning set forth in Section
7.2(a)(xv).

     “Owner” shall have the meaning set forth in the Recitals.

     “Ownership Representations” shall mean all those representations contained
in Section 7.2.

     “Percentage Only Rent” shall mean any rent based on a Tenant’s gross
receipts or gross sales payable under a Lease that does not require or requires
only negligible payment of Minimum Rent.

     “Percentage Rent” shall mean any rent in excess of the Minimum Rent and
based on a Tenant’s gross receipts or gross sales, payable under a Lease, but
the term shall exclude Percentage Only Rent.

     “Permitted Exceptions” shall mean: (a) all matters shown on the Title
Commitment or the Survey, in accordance with Section 4.1, as to which Purchaser
does not make a written objection on or before the Title Objection Date and
those matters as to which Purchaser does so object but which either are waived
or cured in accordance with Section 4.1; (b) those Leases shown on the Rent Roll
or entered into after the date hereof in accordance with the terms of this
Agreement; (c) all matters, whether or not of record, that arise out of the
actions of Purchaser or its agents, employees, representatives or contractors;
(d) the terms, covenants and conditions of the Operating Agreement; (e) the
Senior Loan; and (f) all matters that the Title Company is willing to insure
over in a manner satisfactory to Purchaser in the exercise of Purchaser’s
reasonable business judgment without additional premium or indemnity and to
which Purchaser has consented in the exercise of Purchaser’s reasonable business
judgment.

 

7

--------------------------------------------------------------------------------



Back to Contents

     “Person” shall mean any individual, estate, trust, partnership, limited
liability company, limited liability partnership, corporation, governmental
agency or other legal entity and any unincorporated association.

     “Personal Property” shall mean that personal property listed on Exhibit A-1
attached hereto and any other furniture, office, maintenance, computer
telecommunications and other equipment, and machinery, inventories, supplies,
signs, trade fixtures and other tangible personal property located on the Real
Property that is owned by the Company.

     “Promotional Funds” shall mean all funds of any merchant association or
otherwise held by or for the benefit of or payable to Owner for the purpose of
paying promotional or publicity charges for the Shopping Center, including funds
derived from payments made by Tenants and funds derived from optional or
mandatory contributions by Owner.

     “Property” shall mean, collectively, the Personal Property, the Real
Property and the rights appurtenant to the Real Property under or with respect
to the Operating Agreement, the Leases and the Intangible Property.

     “Purchase Price” shall mean the purchase price for the Subject Interests as
specified in Section 2.2.

     “Purchaser Designees” shall have the meaning set forth in Section 5.1.

     “Purchaser Indemnified Party” shall have the meaning set forth in Section
10.5(a).

     “Purchaser Title Objections” shall have the meaning set forth in Section
4.1.

     “Purchaser’s Surviving Obligations” shall mean Purchaser’s indemnification
obligations under Sections 5.1 and 9.1.

     “Real Estate Taxes” shall mean all taxes, agreements in lieu of taxes,
assessments, vault rentals, and other charges, if any, general, special or
otherwise (including penalties, fines and any other additions thereto) and,
including, without limitation, all assessments for schools, public betterments
and general or local improvements, levied or assessed upon or with respect to
the ownership of and/or all other taxable interests in the Real Property imposed
by any public or quasi-public authority.

     “Real Property” shall mean, collectively, the Land and the Improvements.

     “Reimbursable Expenses” shall mean all or a portion of the Operating
Expenses or Real Estate Taxes, or both, which are taken into account under a
Tenant’s Lease in determining the amount of Additional Rent payable by the
Tenant.

     “Released Obligations” shall have the meaning set forth in Section 7.1(g).

     “Rent” shall mean, collectively, Minimum Rent, Percentage Only Rent,
Percentage Rent and Additional Rent.

 

8

--------------------------------------------------------------------------------



Back to Contents

     “Rent Roll” shall mean a schedule of the commencement date, expiration
date, base rent, Security Deposits and size of the leased space for each Lease,
as certified by the Sellers, substantially in the form attached hereto as
Exhibit C.

     “Reports” shall mean those written reports relating to the environmental
condition of the Property provided by Sellers or their agents to Purchaser and
listed on Exhibit E.

     “Representations of Sellers’ Representative” shall mean the representations
and warranties of the Sellers’ Representative expressly set forth in Section
7.2.

     “Required Tenants” shall have the meaning set forth in Section 6.1.

     “Security Deposits” shall mean all security deposits, access card or key
deposits, cleaning fees and other deposits relating to space within the Real
Property paid by Tenants to Owner or its managing agent, as set forth on the
Rent Roll.

     “Seller Indemnified Party” shall have the meaning set forth in Section
10.6.

     “Seller Parties” shall mean (a) Sellers, (b) Sellers’ direct and indirect
owners, (c) Sellers’ respective agents, officers, directors, trustees, advisors,
managers, owners and employees, and (d) the agents, officers, directors,
trustees, advisors, managers, owners and employees of the Sellers’ direct and
indirect owners.

     “Sellers’ Estoppel Certificate” shall mean an estoppel certificate from the
Sellers’ Representative substantially in the form attached hereto as Exhibit
B-1.

     “Sellers’ Representative” shall mean the representative of the Sellers
appointed in accordance with Section 11.19 hereof. Holdings shall serve as the
initial Sellers’ Representative.

     “Sellers’ Representative Guarantor” shall mean David E. Hocker, an
individual.

     “Sellers’ Title Election Period” shall have the meaning set forth in
Section 4.1.

     “Senior Lender” means Column Financial, Inc., a Delaware corporation, or
its successor or assign.

     “Senior Loan” means the $82,000,000.00 loan from the Senior Lender to the
Owner pursuant to that certain Loan and Security Agreement dated as of October
10, 2002.

     “Shopping Center” shall mean that certain shopping center containing
approximately 1,100,000 square feet of gross leasable area and located at 9501
Colerain Pike, Cincinnati, Ohio, commonly known as the Northgate Mall. The Land
and Improvements constitute a portion of the Shopping Center.

     “Small Non-Anchor Tenant” shall mean all Tenants other than Anchor Tenants
and Large Non-Anchor Tenants.

     “Subject Interests” shall have the meaning set forth in the preamble.

 

9

--------------------------------------------------------------------------------



Back to Contents

     “Supplemental Agreements” means those certain Supplemental Agreements with
Sears, Roebuck and Co., J.C. Penney Company, Inc. and Dillard’s (formerly The
McAlpin Company) more particularly described on Exhibit Oattached hereto.

     “Survey” shall mean an ALTA “as built” survey of the Real Property, by a
licensed surveyor or registered professional engineer selected by Sellers’
Representative and reasonably acceptable to Purchaser.

     “Surviving Representations of the Sellers” shall mean those representations
of Sellers contained in Sections 7.2(a), 7.2(b) and 7.2(c).

     “Taxes” shall have the meaning set forth in Section 7.2(a)(xvii).

     “Tax Returns” shall have the meaning set forth in Section 7.2(a)(xvii).

     “Tenants” shall mean all Persons leasing or occupying space within the Real
Property pursuant to the Leases.

     “Tenant Notification Letters” shall have the meaning set forth in Section
8.6.

     “1031 Exchange” shall have the meaning set forth in Section 11.4.

     “Term Sheet” means that certain Term Sheet dated March 21, 2005 between
Owner and Purchaser as promulgated by Granite Partners, LLC.

     “Title Commitment” shall mean a commitment for title insurance in the
amount of $112,500,000 issued by either an agent for, or the office of, the
Title Company in Columbus, Ohio.

     “Title Company” shall mean Stewart Title Guaranty Company or such other
nationally recognized title underwriter as is selected by Purchaser and
reasonably acceptable to Sellers’ Representative.

     “Title Objection Date” shall mean the date that is five (5) Business Days
after the later of the Effective Date or receipt of the Title Commitment and
Updated Survey.

     “Title Objection Notice” shall have the meaning set forth in Section 4.1.

     “Updated Survey” shall mean an updated Survey of the Existing Survey.

     “Utility Deposits” shall mean all deposits made by Owner with the Persons
providing water, sewer, gas, electricity, telephone and other public utilities
to the Real Property.

     “Zoning Certificate” shall have the meaning set forth in Section 6.1(i).

 

10

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 2.     
AGREEMENT; PURCHASE PRICE

           Section 2.1.     Agreement to Sell and Purchase.  Subject to the
terms and provisions hereof, Sellers agree to sell the Subject Interests to
Purchaser, and Purchaser agrees to purchase the Subject Interests from Sellers.

     Section 2.2      Purchase Price. The Purchase Price for the Subject
Interests shall be [i] One Hundred Ten Million Dollars ($110,000,000) (the
“Gross Purchase Price”), minus [ii] the sum of (a) the outstanding principal,
interest and other amounts owing under the Senior Loan on the date of transfer
of the Subject Interests, plus (b) any portion of the Gross Purchase Price
allocated as consideration for the acquisition of the Northgate Investments
Property pursuant to the Northgate Investments Property Contract. Subject to the
adjustments and apportionments as hereinafter set forth, the Purchase Price
shall be paid to Sellers on the Closing Date by wire transfer of immediately
available funds.

ARTICLE 3.     
DEPOSIT

     Section 3.1      Deposits.

          (a)     Concurrently with the execution hereof, Purchaser caused Three
Million Dollars ($3,000,000) (together with all interest and earnings thereon,
the “Initial Deposit”) to be deposited with Escrow Agent.

            (b)     The Initial Deposit (the “Deposit”) shall be held in a
segregated “money market” account reasonably approved by Sellers and Purchaser
pursuant to escrow instructions consistent with Section 3.1 reasonably approved
by Sellers and Purchaser. The Deposit shall be applied to the Purchase Price if
the Closing occurs. In the event that the Closing does not occur by the Closing
Date, the Deposit shall be disbursed as provided herein.

ARTICLE 4.     
SURVEY AND TITLE COMMITMENT

     Section 4.1.     Title and Survey. Purchaser shall have until the Title
Objection Date to give Sellers’ Representative one or more written notices
(collectively, the “Title Objection Notice”) that set forth in reasonable detail
any objections that Purchaser has to title or survey matters affecting the Real
Property (the “Purchaser Title Objections”). Sellers’ Representative shall have
five (5) Business Days from its receipt of Title Objection Notice (“Sellers’
Title Election Period”) to give Purchaser notice as to whether Sellers elect to
cure the Purchaser Title Objections no later than five (5) Business Days prior
to the Closing Date. If Sellers do not timely elect to cure any one or more of
the Purchaser Title Objections and give notice thereof to Purchaser, Purchaser
shall have until two (2) Business Days after such notice to determine whether to
take title to the Subject Interests subject to such matters (in which event such
Purchaser Title Objections shall constitute Permitted Exceptions) or to
terminate this Agreement, in which event the Deposit shall be immediately
returned to Purchaser. If Sellers timely elect to use reasonable efforts to cure
any one or more of the Purchaser Title Objections, Sellers shall have until five
(5) Business Days prior to the Closing Date to complete such cure to the
satisfaction of Purchaser in the exercise of Purchaser’s reasonable business
judgment, failing which Purchaser shall have the option of either, as the sole
remedy of Purchaser, accepting the title as it then is or demanding a refund of
the Deposit, which shall immediately be returned to Purchaser; thereupon, except
for Purchaser’s Surviving Obligations and Purchaser’s obligations under Section
5.2, Purchaser and Sellers shall have no further obligations or liabilities
under this Agreement. If Sellers elect to cure any one or more Purchaser Title
Objections, Sellers shall correct such Purchaser Title Objections on or before
the fifth (5th) Business Day prior to the Closing Date, provided that Sellers
shall be required to cure (and Purchaser need not give a Purchaser Title
Objection to) any title exception that can be cured by the payment of money or,
if acceptable to Purchaser, the posting of bond (such as, by way of example and
not limitation, delinquent real estate taxes and mechanics liens). In the event
Sellers elect to cure any Purchaser Title Objection and the same is not cured by
the fifth (5th) Business Day prior to the Closing Date and this Agreement is
terminated, in whole or in part, as a result of such failure of Sellers to cure
such Purchaser Title Objections that cannot be cured by the payment of money or
posting of bond in form reasonably acceptable to Purchaser, the Deposit shall be
released to Purchaser as Purchaser's sole remedy for such failure to cure.

 

11

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 5.     
INSPECTION, AUDIT AND FINANCING

     Section 5.1.     Access During the pendency of this Agreement, Purchaser,
personally or through its authorized agent or representative (Purchaser and such
Persons are referred to collectively as the “Purchaser Designees”), shall be
entitled upon reasonable advance notice to Sellers’ Representative to enter upon
the Real Property during normal business hours and shall have the right to make
such investigations and conduct discussions with Tenants as Purchaser deems
necessary or advisable, subject to and in accordance with the following: (a)
such access shall not violate any law or agreement to which Owner or any Seller
is a party or otherwise expose Owner or any Seller, solely as a result of such
access, to a material risk of liability; (b) Sellers shall cooperate with
Purchaser as reasonably requested by Purchaser from time to time in facilitating
such activities of the Purchaser Designees, and Purchaser shall identify such
Purchaser Designees to Sellers promptly from time to time upon request of
Sellers; (c) Purchaser Designees shall not unreasonably interfere with the use,
occupancy or enjoyment of any Tenant or subtenants of the Shopping Center or
their respective employees, contractors, customers or guests; (d) none of the
Purchaser Designees shall inflict physical damage to the Shopping Center or any
portion thereof that is not repaired by Purchaser; (e) upon request from
Sellers’ Representative, before any Purchaser Designee enter onto the Shopping
Center, Purchaser shall deliver to Sellers’ Representative a certificate of
insurance naming each of Owner and each Seller as an additional insured,
evidencing commercial general liability insurance (including property damage,
bodily injury and death) issued by an insurance company having a rating of at
least “A-VII” by A.M. Best Company, with limits of not less than $1,000,000 per
occurrence for bodily or personal injury or death and $1,000,000 aggregate per
location; (f) Purchaser shall: (i) use reasonable efforts to perform all on-site
due diligence reviews and all communications with Tenants on an expeditious and
efficient basis; and (ii) indemnify, hold harmless and defend the Seller Parties
against, and hold the Seller Parties harmless from, all loss, liability, claims,
costs (including reasonable attorneys’ fees), liens and damages to the extent
resulting from or relating to any gross negligence or intentional misconduct in
performing the activities of Purchaser Designees under this Section 5.1; and (g)
without the prior written consent of Sellers’ Representative, which shall not be
unreasonably withheld or delayed, Purchaser shall not conduct any Phase II
exams, soil borings or other invasive tests on or around the Real Property. The
foregoing indemnification obligation shall survive the Closing or termination of
this Agreement.

 

12

--------------------------------------------------------------------------------



Back to Contents

     Section 5.2.     Confidentiality.

          (a)     Purchaser shall hold all Confidential Information in
confidence and shall not at any time disclose or permit the disclosure of the
Confidential Information to any Person without the prior written consent of
Sellers’ Representative. Purchaser further agrees to use the Confidential
Information only for purposes of evaluating the Subject Interests, the Owner and
the Property in connection with its purchase of the Subject Interests in
accordance with the terms of this Agreement. Notwithstanding the foregoing, (i)
Purchaser may disclose the Confidential Information to its Affiliates, its
permitted assignees hereunder, and their respective legal counsel, accountants,
lenders and similar third parties and Purchaser Designees that Purchaser
reasonably concludes need to review the Confidential Information in connection
with Purchaser’s purchase of the Subject Interests in accordance with the terms
of this Agreement, and (ii) provided that Purchaser first shall provide written
notice thereof to Sellers’ Representative, Purchaser may disclose the
Confidential Information to the extent that such disclosure is required by law
or court order. If this Agreement is terminated before the Closing, Purchaser
promptly shall return the Confidential Information to Sellers’ Representative
and shall not retain copies thereof or, at Purchaser’s option, certify that it
has destroyed, and has caused every Person to whom the Purchaser or any party
described in Section 5.2(a)(i) hereof has delivered the Confidential Information
to have destroyed,. all copies of such Confidential Information. Other than to
the extent required by law, neither Sellers nor Purchaser prior to Closing shall
make any public announcements concerning the sale of the Subject Interests or
the ultimate ownership of the Property pursuant to this Agreement without first
obtaining the prior written consent of the other (which consent may be given by
Seller’s Representative for all the Sellers). The provisions of this paragraph
shall survive any termination of this Agreement but shall not survive Closing.

            (b)     Sellers and Purchaser hereby agree that the covenants made
in this Section 5.2 shall be construed as an agreement independent of any other
provision of this Agreement and shall survive any order of a court of competent
jurisdiction terminating any other provision of this Agreement.

     Section 5.3.     Reporting. In the event that Purchaser’s due diligence
reveals any condition of the Shopping Center that in Purchaser’s judgment
requires disclosure to any Governmental Authority, Purchaser shall immediately
notify Sellers’ Representative thereof. In such event, Sellers, and not
Purchaser or anyone acting on Purchaser’s behalf, shall make such disclosures as
Sellers deem appropriate. Notwithstanding the foregoing, Purchaser may disclose
matters concerning the Subject Interests or the Property to a Governmental
Authority if (a) in the written opinion of Purchaser’s outside legal counsel,
Purchaser is required by law to make such disclosure, and (b) to the extent in
Purchaser’s judgment not in conflict with applicable law, Purchaser gives
Sellers’ Representative not less than ten (10) days prior written notice of the
proposed disclosure, together with a copy of such legal opinion.

 

13

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 6.     
CONDITIONS PRECEDENT, CASUALTY DAMAGE OR CONDEMNATION

     Section 6.1.     Conditions Precedent Favoring Purchaser. In addition to
any other conditions precedent in favor of Purchaser as may be expressly set
forth elsewhere in this Agreement, Purchaser’s obligations under this Agreement
are subject to the timely fulfillment of the conditions set forth in this
Section 6.1 on or before the Closing Date, or such earlier date as is set forth
below. Each condition may be waived in whole or in part only by written notice
of such waiver from Purchaser to Sellers’ Representative.

          (a)     Sellers shall have delivered, or caused to be delivered, all
of the items required by Section 8.2 hereof.

            (b)     Sellers shall have performed and complied in all material
respects with all of the terms of this Agreement to be performed and complied
with by Sellers prior to or at the Closing.

            (c)     On the Closing Date, the representations of Sellers’
Representative set forth in Section 7.2 shall be true, complete and accurate in
all material respects, subject to: (i) changes that are caused by the negligent
acts or omissions or willful misconduct of Purchaser or its agents or affiliates
or their officers, agents or employees, and (ii) casualty or condemnation (which
shall be governed by Sections 6.3 and 6.4, respectively). Casualty and
condemnation shall in all events be governed by Sections 6.3 and 6.4,
respectively, and not by this Section 6.1(c).

            (d)     Purchaser shall have received the Federated Estoppel as well
as estoppel certificates confirming the accuracy in all material respects of the
Rent Roll and the absence of material defaults and asserted offsets, claims or
defenses from the following (collectively, the “Required Tenants”): (i) each
Anchor Tenant; (ii) each Large Non-Anchor Tenant; and (iii) a sufficient number
of Small Non-Anchor Tenants so that, in the aggregate, Purchaser receives
estoppel certificates (excluding any Sellers’ Estoppel Certificates delivered in
accordance with Section 6.1(e) hereof) that cover not less than seventy-five
percent (75%) (by net rentable square feet) of all of the Improvements that are
leased by Owner to all Small Non-Anchor Tenants. The disclosure or expression of
any facts, claims or information by Tenants in their completed estoppel
certificates shall not be deemed a material variation from the form required if
such facts, claims or information were disclosed to Purchaser by letter from
Seller before the Effective Date or as part of the Rent Roll.

            (e)     Notwithstanding the foregoing, Sellers shall provide to
Purchaser Sellers’ Estoppel Certificates confirming the accuracy in all material
respects of the Rent Roll and the absence of material defaults and asserted
offsets, claims or defenses for all Leases for which Seller does not receive
estoppel certificates from the Tenants, and no such Seller Estoppel Certificate
shall be considered in determining compliance with the requirements of Section
6.1(d).All estoppel certificates required hereby from Tenants shall be
substantially in the form attached hereto as Exhibit B; provided, however, that
an estoppel certificate containing all information required under an applicable
Lease shall be sufficient for the purpose of satisfying the requirements of
Section 6.1(d). All estoppel certificates shall be dated after the date of this
Agreement and all completed estoppel certificates shall be delivered to
Purchaser within three (3) Business Days upon receipt by any Seller Party.

 

14

--------------------------------------------------------------------------------



Back to Contents

            (f)     Northgate Investments shall have performed all of its
obligations to be performed as a condition to the closing under the Northgate
Investments Property Contract.

            (g)     Sellers and Purchaser shall have obtained the consent of the
Senior Lender to the transfer of the Subject Interests pursuant to this
Agreement, including substitution of Feldman Equities Management, LLC, an
Arizona limited liability company, as the manager of the Property in
substitution for the existing manager of the Property, in a form reasonably
acceptable to Purchaser to the Closing of this Agreement, and the forms of all
documents required by the Senior Lender in connection with such Closing shall
have been approved by Purchaser, such approval not being unreasonably withheld
or delayed, but in no event shall the Senior Lender consent impose any
obligation on Purchaser that is not currently imposed on Sellers, but Purchaser
agrees to pay to the Senior Lender up to $50,000 of any assumption or comparable
fee required by Senior Lender to be paid to it as a condition to its consent,
and Sellers agree to pay the portion of any such fee exceeding $50,000.

            (h)     Sellers shall provide Purchaser with evidence reasonably
satisfactory to Purchaser that at or before Closing the membership interest of
Hager in Group has been redeemed or extinguished or acquired by another member
of Group and that Hager has been paid all amounts due to Hager in consideration
thereof as provided in the Operating Agreement of Group and any other agreements
pertaining thereto (“Hager Redemption”).

            (i)     Purchaser shall have received a zoning certification for the
Real Property issued by Hamilton County, Ohio in form and substance reasonably
acceptable to Purchaser (the “Zoning Certificate”).

            (j)     Purchaser shall have received a fully executed original of
the Escrow Agreement.

            (k)     Purchaser shall have received acceptable evidence that
Sellers’ Representative Guarantor has the net worth required under Section
7.2(c)(viii) of this Agreement. Such evidence shall be, at the election of
Sellers’ Representative Guarantor, in the form of financial statements or in the
form of a certification from the accountants of Sellers’ Representative
Guarantor.

            (l)     Purchaser shall have received the Updated Survey.

            (m)     [intentionally omitted]

            (n)     The existing manager of the Property shall have waived any
claim by it for indemnity under all existing agreements for management of the
Property to which the existing manager is a party and have consented to the
termination of the existing agreements pursuant to documentation (the
“Management Waiver”) reasonably acceptable to Purchaser and such existing
manager.

 

15

--------------------------------------------------------------------------------



Back to Contents

            (o)     The Title Company shall have irrevocably and unconditionally
committed to issue a title insurance policy to Purchaser in the amount of the
Purchase Price with the standard exceptions removed and subject only to the
other exceptions shown in the Title Commitment which have been approved or
deemed approved by Purchaser consistent with the provisions of this Agreement,
together with such endorsements as Purchaser may request, including without
limitation a non-imputation endorsement (ALTA Form 15), contiguity endorsement,
and survey endorsement.

            (p)     Seller shall have received and delivered to Purchaser
estoppel certificates from all parties to the Operating Agreement reflecting
that Owner is not in breach of any obligation under the Operating Agreement.

            (q)     The Senior Lender shall have released David E. Hocker from
the Released Obligations and an Affiliate of the Purchaser acceptable to the
Senior Lender shall have executed such documents as may be required by the
Senior Lender to assume the Released Obligations (and Purchaser shall cooperate
with Sellers in communications and any negotiations with the Senior Lender, with
the intention of attaining such result).

     Section 6.2.     Conditions Precedent Favoring Sellers. In addition to any
other condition precedent in favor of Sellers as may be expressly set forth
elsewhere in this Agreement, Sellers’ obligations under this Agreement are
expressly subject to the timely fulfillment of the conditions set forth in this
Section 6.2 on or before the Closing Date, or such earlier date as is set forth
below. Each condition may be waived in whole or part only by written notice of
such waiver from Sellers’ Representative to Purchaser.

          (a)     Purchaser shall have performed and complied in all material
respects with all of the terms of this Agreement to be performed and complied
with by Purchaser prior to or at the Closing.

            (b)     On the Closing Date, the representations of Purchaser set
forth in Section 7.1 shall be true, accurate and complete in all material
respects.

            (c)     Sellers shall have obtained the consent of the Senior
Lender.

            (d)     The Senior Lender shall have released David E. Hocker from
the Released Obligations and an Affiliate of the Purchaser acceptable to the
Senior Lender shall have executed such documents as may be required by the
Senior Lender to assume the Released Obligations (and Sellers shall cooperate
with Purchaser in communications and any negotiations with the Senior Lender,
with the intention of attaining such result).

            (e)     [intentionally omitted]

 

16

--------------------------------------------------------------------------------



Back to Contents

            (f)     The purchaser under the Northgate Investments Property
Contract shall have performed all of the obligations on its part to be performed
as a condition to the closing under the Northgate Investments Property Contract.

       Section 6.3.     Risk of Loss.

            (a)     All risk of loss to the Property prior to Closing shall
remain with the Sellers, subject to the provisions of this Section 6.3.

            (b)     In the event all or a portion of the Improvements should be
damaged or destroyed by fire or other casualty prior to Closing such that
Purchaser and Sellers reasonably estimate that the cost to repair the same
exceeds five percent (5%) of the Purchase Price, or such damage or destruction
shall entitle any Tenant of 10,000 or more square feet of the Improvements to
terminate its Lease, Purchaser may, at Purchaser’s sole option, elect to either:

                     (i)     terminate this Agreement and receive back the
Deposit; or

                     (ii)     close the transaction contemplated by this
Agreement and make an appropriate reduction in the Purchase Price based upon a
reasonable approximation of the cost of such repair.

     Purchaser shall be deemed to have elected to proceed under Section
6.3(b)(i) unless, on or before ten (10) Business Days from written notice of
such casualty given by Sellers to Purchaser accompanied by Sellers’ insurance
adjuster’s estimate of the cost to repair same, Purchaser provides Sellers with
written notice that Purchaser elects to close the transaction contemplated by
this Agreement pursuant to Section 6.3(b)(ii).

          (c)     In the event a portion of the Improvements should be damaged
or destroyed by fire or other casualty prior to Closing such that Section 6.3(b)
does not apply, Purchaser shall close the transaction contemplated by this
Agreement and make an appropriate reduction in the Purchase Price as a result
thereof.

            (d)     The parties hereby agree that if the Purchaser closes the
transaction contemplated by this Agreement in accordance with Section 6.3(b) or
Section 6.3(c), all insurance proceeds payable to Owner as a result of a fire or
other casualty occurring prior to Closing shall be held by Escrow Agent pending
the completion of such repairs by Purchaser. To the extent the actual costs of
completing such repairs is more than the amount estimated by Purchaser and
Sellers, Purchaser shall be entitled to payment from Escrow Agent of the
difference between the estimated cost of such repairs and the actual cost of
such repairs; any remaining insurance proceeds shall be payable to Sellers.

            (e)     Owner currently has in place and will maintain on the
Owner’s Property special form property casualty insurance at full replacement
cost, loss of rents/business interruption insurance for a period equal to the
estimated reconstruction and reletting period, not less than eighteen (18)
months and an occurrence basis liability insurance policy in the amount of
$1,000,000 per occurrence with an umbrella policy in the amount of $25,000,000.
Within five (5) Business Days of the Effective Date, Sellers’ Representative
shall cause Purchaser to be added as an additional insured under David Hocker &
Associates’ insurance policies, as its interest may appear.

 

17

--------------------------------------------------------------------------------



Back to Contents

       Section 6.4.     Condemnation.

            (a)     In the event that all or a material portion of the Shopping
Center should be condemned by right or under threat of eminent domain prior to
the Closing such that Purchaser and Sellers reasonably estimate that the loss of
value of the Shopping Center exceeds two percent (2%) of the Purchase Price or
any access point to or signage for the Shopping Center is materially impaired or
any Tenant of 10,000 or more square feet of the Improvements will have the right
to terminate its Lease, Purchaser may, at Purchaser’s sole option, elect either
to:

                     (i)     terminate this Agreement and receive back the
Deposit; or

                     (ii)     close the transaction contemplated by this
Agreement and make an appropriate reduction in the Purchase Price based upon a
reasonable approximation of the loss of value of the remaining Real Property as
agreed by Sellers’ Representative and Purchaser.

            (b)     In the event of a condemnation or threat of condemnation by
right of eminent domain as to which Section 6.4(a) does not apply, Purchaser
shall close the transaction contemplated by this Agreement and make an
appropriate reduction in the Purchase Price based upon a reasonable
approximation of the loss of value of the remaining Shopping Center as agreed by
Sellers and Purchaser.

            (c)     Purchaser shall be deemed to have elected to proceed under
Section 6.4(a)(i) unless, within ten (10) Business Days from written notice of
the condemnation given by Sellers to Purchaser, Purchaser provides Sellers with
written notice that Purchaser elects to close the transaction contemplated by
this Agreement pursuant to Section 6.4(a)(ii).

       Section 6.5.     Leasing and Other Activities Prior to Closing.

                (a)     Prior to the Closing Date, Sellers shall not permit
Owner to enter into any Lease Transaction without Purchaser’s prior written
consent, provided such consent is not unreasonably withheld or delayed. When
seeking such consent from Purchaser, Sellers’ Representative shall provide
Purchaser with a Lease Proposal Notice and, if Purchaser does not notify
Sellers’ Representative in writing of its approval or disapproval within five
(5) Business Days, Sellers’ Representative shall provide Purchaser with a second
copy of the Lease Proposal Notice. If Purchaser does not notify Sellers’
Representative in writing of its approval or disapproval within five (5)
Business Days of Purchaser’s receipt of the second copy of the Lease Proposal
Notice, Purchaser shall be deemed to have disapproved the transaction described
in such notice. If Purchaser disapproves or is deemed to have disapproved such
request, then Purchaser promptly upon written request from Sellers’
Representative shall specify in writing the reasons for such disapproval.

                (b)     Sellers shall be responsible for all tenant improvement
costs, tenant allowances, tenant rent abatements, leasing commissions, landlord
work and other allowances payable by Owner as set forth on Exhibit L and all
leasing commissions payable by Owner as set forth on Exhibit K. If the Closing
occurs, Purchaser shall receive a credit against the Purchase Price for and
shall be responsible for all tenant improvement costs, tenant allowances, tenant
rent abatements, leasing commissions, landlord work and other allowances set
forth on Exhibit L that have not been paid before Closing.

 

18

--------------------------------------------------------------------------------



Back to Contents

                (c)     Prior to the Closing Date, Sellers shall not permit
Owner to enter into any new Contract for the Property or modification, renewal
or termination of any existing Contract that would affect the Property after
Closing, without the prior written consent of Purchaser, provided such consent
is not unreasonably withheld or delayed. If Purchaser does not notify Seller’s
Representative in writing of its consent or disapproval within three (3)
Business Days after notice thereof from Sellers’ Representative, Sellers’
Representative shall provide Purchaser with a second notice. If Purchaser does
not notify Sellers’ Representative in writing of its approval or disapproval
within two (2) Business Days of Purchaser’s receipt of the second notice,
Purchaser shall be deemed to have consented to such requested action. If
Purchaser disapproves any such request, then Purchaser shall specify the reasons
for such disapproval in writing promptly upon written request of Seller.

                (d)     Prior to the Closing Date, Sellers shall not permit
Owner to amend or terminate the Operating Agreement without the written consent
of Purchaser, provided such consent is not unreasonably withheld or delayed. If
Purchaser does not notify Sellers’ Representative in writing of its consent or
disapproval within five (5) Business Days after notice thereof from Sellers’
Representative, Purchaser shall be deemed not to have consented to such
requested action.

                (e)     At all times prior to Closing, Sellers shall cause Owner
to continue to conduct business with respect to the Property substantially in
the same manner in which said business has been heretofore conducted, and insure
the Property substantially as it is currently insured.

                (f)     Sellers agree to cause the Management Waiver to be
executed and delivered on or before Closing.

                (g)     Sellers acknowledge that it is the intention of the
Purchaser to terminate the employment of each of the Housekeeping Employees
concurrently with the Closing and to offer concurrently with the Closing to hire
the Housekeeping Employees as employees of Feldman Equities Management, LLC,
which is an Affiliate of Purchaser. Sellers agree that any and all costs or
expenses attributable to the employment of the Housekeeping Employees prior to
the Closing shall be the responsibility of the Sellers including, without
limitation [i] any obligations for salary, benefits, vacation pay or sick time,
[ii] claims of discrimination or other breaches of applicable legal requirements
in connection with the Housekeeping Employees (including employment applicants
who are not hired or prior employees whose employment is previously terminated),
and [iii] claims by third parties arising from actions of the Housekeeping
Employees (to the extent not covered by Seller’s insurance).

 

19

--------------------------------------------------------------------------------



Back to Contents

  ARTICLE 7.     
REPRESENTATIONS, WARRANTIES AND COVENANTS

     Section 7.1.     Purchaser’s Representations. Purchaser hereby represents,
warrants, covenants, and acknowledges to Sellers as of the date hereof and as of
the Closing as follows:

               (i)     Purchaser acknowledges that it or its Affiliates are
experienced and sophisticated owners of commercial real estate projects such as
the Property and that it will have a full and complete opportunity to conduct
such investigations, examinations, inspections and analyses of the Subject
Interests and the Property as Purchaser, in its absolute discretion, may deem
appropriate. Purchaser further acknowledges that, except for Representations of
Sellers’ Representative and any other express written representations of the
Sellers’ Representative contained in this Agreement or other documents delivered
by Sellers or Sellers’ Representative in connection with this Agreement,
Purchaser has not relied upon any statements, representations or warranties by
Sellers or any agent of Sellers.

            (b)     Purchaser recognizes and acknowledges that the Improvements
occupied by Sears, J. C. Penney and Dillard’sare owned in fee by those Anchor
Tenants, respectively, and ownership thereof is not vested in Owner.

            (c)     Purchaser agrees that the Subject Interests, and indirectly
the Property, shall be sold and that Purchaser shall accept possession of the
Property on the Closing Date strictly on an “AS IS, WHERE IS, WITH ALL FAULTS”
BASIS, with no right of set-off or reduction in the Purchase Price except as
provided in this Agreement, and that, except for the Representations of Sellers’
Representative and any other express written representations of Sellers’
Representative contained in this Agreement or other documents delivered by
Sellers or Sellers’ Representative in connection with this Agreement, such sale
shall be without representation or warranty of any kind, express or implied,
including any warranty of income potential, operating expenses, uses,
merchantability or fitness for a particular purpose, or any warranty of matters
pertaining to health, safety or the environment, and Sellers and Sellers’
Representative do hereby disclaim and renounce any such representation or
warranty. Purchaser specifically acknowledges that, except for the
Representations of Sellers’ Representative and any other express written
representations of Sellers’ Representative contained in this Agreement or other
documents delivered by Sellers or Sellers’ Representative in connection with
this Agreement, Purchaser is not relying on any representations or warranties of
any kind whatsoever, express or implied, from Sellers or Sellers’
Representative, or any broker or other agents as to any matters concerning the
Subject Interests or the Property. Purchaser understands the legal significance
of the foregoing provisions and acknowledges that they are a material inducement
to Sellers’ willingness to enter into this Agreement.

            (d)     This Agreement constitutes the valid and legally binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms.

            (e)     There are no actions, suits or proceedings pending or, to
the knowledge of Purchaser, threatened, against or affecting Purchaser which, if
determined adversely to Purchaser, would adversely affect Purchaser’s ability to
perform its obligations hereunder or Sellers’ ability to receive the Deposit in
accordance with the terms hereof.

 

20

--------------------------------------------------------------------------------



Back to Contents

            (f)     No authorization, consent, approval of any Governmental
Authority (including courts) is required for the execution and delivery by
Purchaser of this Agreement or the performance of its obligations hereunder.

     Section 7.2.     Representations of Sellers and Sellers’ Representative.
Except as set forth in the Reports or as otherwise disclosed in writing to
Purchaser, Sellers represent, warrant, covenant and acknowledge to Purchaser as
set forth in this Section 7.2:

          (a)     Concerning Owner.

                     (i)     Owner is a limited liability company duly formed
and validly existing under the laws of the Commonwealth of Kentucky and is duly
qualified to do business in the State of Ohio. Owner has the requisite power and
authority to own or lease and operate its properties and assets and to carry on
its business as now conducted.

                     (ii)     Sellers have delivered, or caused to be delivered,
to the Purchaser copies of Owner’s certificate of formation and limited
liability company agreement and all amendments thereto and such copies are true
and complete as of the date hereof. Such certificate of formation and limited
liability company agreement are and have been the only operative agreements in
effect governing the operation and organization of Owner. No change or amendment
will be made to such certificate of formation or limited liability company
agreement from the date hereof through the Closing without the prior written
consent of the Purchaser.

                     (iii)     Sellers are, and at all times since Owner’s
formation have been, the sole members of Owner and Sellers collectively own all
of the Subject Interests.

                     (iv)     The Subject Interests have been duly authorized
and duly and validly issued and are free and clear of all liens. There are no
outstanding (A) options, warrants or other rights to acquire any of the equity
interests in Owner, (B) securities convertible into or exchangeable for equity
interests in Owner or any other interests in Owner, or (C) other commitments of
any kind for the issuance of additional equity interests, options, warrants or
other securities in Owner.

                     (v)     Except for the management rights granted to David
Hocker & Associates, Inc., a Kentucky corporation, management of Owner is solely
vested in the Sellers’ Representative.

                     (vi)     Owner does not have, and has not since its
formation had, any employees except for Housekeeping Employees as more
particularly described in Exhibit Y. None of the Housekeeping Employees is
covered by any contract between a union and the Owner, or any ERISA, pension,
employee benefit or similar plan.

                     (vii)     Owner does not have, and has not since its
formation had, any employee benefit or welfare plan.

 

21

--------------------------------------------------------------------------------



Back to Contents

                     (viii)     Except as set forth in Exhibit Z hereto, there
are no filed or, to the best of the knowledge of Sellers’ Representative,
threatened claims, actions, suits, labor disputes, grievances, administrative or
arbitration or other proceedings or investigations against Owner or its assets
or properties before or by any Governmental Authority or any other third party.
Except as set forth on Exhibit P attached hereto, Owner has no liabilities or
obligations of any nature whatsoever (whether known or unknown, and whether
absolute, accrued, contingent or otherwise), except current accounts payable set
forth on Exhibit P attached hereto

                     (ix)     Owner does not own or lease, and has not since its
formation owned or leased, any assets other than the Property.

                     (x)     Owner does not maintain deposit accounts, spread
accounts, yield supplement reserve accounts, operating accounts, trust accounts,
trust receivable accounts or other accounts of any kind or nature into which
funds of Owner are deposited from time to time other than those set forth on
Exhibit M, and no individuals are authorized to draw thereon or make withdrawals
therefrom other than those listed on Exhibit M.

                     (xi)     Owner’s taxpayer identification number is as shown
on Exhibit EE.

                     (xii)     Owner only does business in the State of Ohio.

                     (xiii)     Owner does not own, control or hold with the
power to vote, directly or indirectly, any shares of capital stock or beneficial
interest in any corporation, partnership, limited liability company, associates,
joint venture or other entity.

                     (xiv)     Owner has made no loans or advances to any party.

                     (xv)     The balance sheet of Owner as of December 31, 2004
(the “Balance Sheet”), attached hereto as Exhibit Q, fairly presents the
financial position of Owner as of such date. The Balance Sheet, has been
prepared in accordance with generally accepted accounting principles,
consistently applied, and in a manner substantially consistent with prior
financial statements of Owner. The un-reviewed and un-audited operating
statement of the Company as of December 31, 2004 (the “Operating Statement”),
attached hereto as Exhibit R, fairly presents the results of operations of the
Company for the twelve (12) months then ended and has been prepared in a manner
substantially consistent with the Balance Sheet, except for differences
resulting from normally occurring audit adjustments, including income tax and
tax accrual adjustments and certain GAAP adjustments, or as noted in the
Operating Statement or the notes thereto. Except as contemplated by or permitted
under this Agreement, each of the Balance Sheet and Operating Statement do not,
as of the date thereof, include or omit any material asset or include or omit to
state any material liability, absolute or contingent, or other fact, the
inclusion or omission of which renders either the Balance Sheet or Operating
Statement, in light of the circumstances under which they were made, materially
misleading. Owner has not suffered any material adverse change in its financial
condition since December 31, 2004.

                     (xvi)     Other than as disclosed on Exhibit S attached
hereto, none of Owner or the Sellers, nor, to the best of the knowledge of
Sellers’ Representative, any of the Tenants has either filed or been the subject
of any filing of a petition under the Federal Bankruptcy Law or any federal or
state insolvency laws or laws for composition of indebtedness or for the
reorganization of debtors.

 

22

--------------------------------------------------------------------------------



Back to Contents

                     (xvii)     All returns, declarations, reports, claims for
refunds, information returns or statements and other forms relating to all fees
(including without limitation documentation, recording, license, and
registration fees), taxes (including without limitation net income, alternative,
unitary, alternative minimum, minimum franchise, value added, ad valorem,
income, receipts, capital, excise, sales, use, leasing, fuel, excess profits,
turnover, occupational, property (personal and real, tangible and intangible),
transfer, recording and stamp taxes, levies, imposts, duties, charges, fees
assessments, or withholdings of any nature whatsoever, general or special,
ordinary or extraordinary, and any transaction privilege or similar taxes)
imposed by or on behalf of a governmental authority, together with any and all
penalties, fines, additions to tax and interest thereon (the “Taxes”), including
any schedule or attachment thereto, and including any amendment thereof (the
“Tax Returns”) required to be filed by the Owner have been accurately prepared
in all material respects and timely filed. All Taxes for which Owner may be held
liable (whether or not appearing on such Tax Returns) and which are now due and
payable have been paid or accrued within the prescribed period or any extension
thereof. All Taxes required to be withheld by Owner or including, but not
limited to, Taxes arising as a result of payments or distributions (or amounts
allocable) to foreign partners or foreign persons or to employees of Owner, have
been collected and withheld, and have been either paid to the respective
governmental agencies, set aside in accounts for such purpose, or accrued,
reserved against, and entered upon the books and records of Owner. There are no
Tax liens upon the Owner’s Property, except for liens for current Real Estate
Taxes not yet due and payable. Neither the Sellers nor the Company has ever
taken any action, or failed to take any action, that would cause Owner to be
treated as an association taxable as a corporation for income tax purposes.
Owner has not received from any governmental authority any written notice of
proposed adjustment, deficiency or underpayment of any Taxes pertaining to the
ownership or operation of the Property or Owner, and there are no claims with
respect thereto that have been asserted or, to the best of the knowledge of
Sellers’ Representative, threatened against Owner. There are no agreements for
the extension of time for the assessment of any Taxes of Owner. There are no
pending appeals of any Taxes of Owner.

                     (xviii)     Except for the Senior Loan, Owner has no
outstanding loans or other advances owing to any other party.

                     (xix)     The documents set forth on Exhibit T attached
hereto are the only documents evidencing or securing the obligations pertaining
to the Senior Loan.

                     (xx)     Owner does not utilize or otherwise conduct any
business under any trademark, service mark or trade name. Owner has not been
charged with, nor, to the best of the knowledge of Sellers’ Representative, has
it infringed, or, is it threatened to be charged with infringement of, any
patent, proprietary rights or trade secrets of others in the conduct of its
business, and, to the date hereof, Owner has not received any notice of conflict
with or violation of the asserted rights in intangibles or trade secrets of
others.

                     (xxi)     Except as set forth on Exhibit U attached hereto,
there are no existing liabilities that require Owner to indemnify its direct or
indirect owners or members for acts or omissions by such Persons acting on
behalf of Owner or existing agreements to provide indemnification for such
liabilities.

 

23

--------------------------------------------------------------------------------



Back to Contents

                     (xxii)     Effective as of the Closing, Sellers waive any
claim for indemnification of any nature from Owner, including obligations or
liabilities currently unknown to Sellers. Owner is not in violation of any
applicable state or local laws, orders, rules, licenses, codes, rulings,
regulations or other governmental or judicial orders pertaining to Owner
relating to the organization of Owner.

                     (xxiii)     Except in connection with the Senior Loan,
Owner has not assigned or encumbered its interest in the Leases or Contracts.

                     (xxiv)     Owner has not sold, transferred, conveyed, or
entered into any unrecorded agreement regarding “air rights,” “excess floor area
ratio,” “transferable density rights,” or other development or density rights or
restrictions relating to the Real Property.

                     (xxv)     Northgate Marketing, Inc. (“NMI”) is a
corporation organized and validly existing and in good standing under Ohio law
that is wholly owned by Owner. NMI is not a party to any contract other than
those contracts identified in Exhibit CC to this Agreement (“NMI Contracts”),
and has no liabilities of any nature, actual or contingent, except pursuant to
the NMI Contracts. Accurate and complete copies of the NMI Contracts and
articles of incorporation and bylaws and minute book of NMI have been provided
to Purchaser.

            (b)     Concerning Sellers and Seller’s Representative.

                     (i)     Holdings is a corporation and Group is a limited
liability company, each duly formed and validly existing under the laws of the
Commonwealth of Kentucky.

                     (ii)     [intentionally omitted]

                     (iii)     Sellers are, and at all times since the Company’s
formation have been, the sole members of the Company and the Sellers hold title
to all of the Subject Interests free of any liens or encumbrances. The Company
is and has always been wholly owned by the Sellers and is and has always been a
limited liability company treated as a reporting (and not taxpaying) entity for
federal income tax purposes. No taxing authority has taken a position
inconsistent with such treatment.

                     (iv)       [intentionally omitted]

                     (v)        [intentionally omitted]

                     (vi)       [intentionally omitted]

                     (vii)      [intentionally omitted]

                     (viii)     [intentionally omitted]

                     (ix)       [intentionally omitted]

 

24

--------------------------------------------------------------------------------



Back to Contents

                     (x)     The taxpayer identification number of Holdings is
61-1368084.

                     (xi)     The taxpayer identification number of Group is
61-1368063.

                     (xii)     [intentionally omitted]

                     (xiii)     Sellers’ Representative shall cause the 2004 Tax
Returns and the final Tax Returns of the Owner to be prepared and submitted to
Purchaser for review at least fifteen (15) days prior to the applicable due date
for filing such Tax Returns with the appropriate government agencies. Each such
2004 Tax Return of the Owner shall be prepared in a manner consistent with the
treatment of the Owner as a limited liability company taxed as a partnership for
income tax purposes. Sellers’ Representative shall cause such 2004 Tax Returns
of the Owner to be timely filed with all appropriate government agencies.

            (c)     Concerning the Sellers and Sellers’ Representative.

                     (i)     This Agreement constitutes the valid and legally
binding obligation of each Seller, enforceable against the Sellers in accordance
with its terms.

                     (ii)     Except to the extent, if any, set forth in Exhibit
Z hereto, there are no actions, suits or proceedings pending or, to the best of
the knowledge of Sellers’ Representative, threatened, against or affecting any
Seller which, if determined adversely to any Seller, would adversely affect its
ability to perform such Seller’s obligations hereunder.

                     (iii)     Sellers have good and marketable title to the
Subject Interests, and Sellers have not previously sold, conveyed or transferred
the Subject Interests or right, title or interest therein.

                     (iv)     Each Seller has the full right, power and
authority and is duly authorized to enter into this Agreement, to perform each
of the covenants on its part to be performed hereunder and to execute and
deliver, and to perform its obligations under, all documents required to be
executed and delivered by it pursuant to this Agreement.

                     (v)     Neither the execution, delivery or performance of
this Agreement nor compliance herewith (a) conflicts or will conflict with or
results or will result in a breach of or constitutes or will constitute a
default under (1) to the best of the knowledge of Sellers’ Representative, any
Applicable Laws, (2) any agreement or instrument to which any Seller is a party
or by which it is bound, or (3) any agreement or instrument to which Owner is a
party or by which it is bound or (b) results in the creation or imposition of
any lien, charge or encumbrance upon any Seller’s property pursuant to any such
agreement or instrument.

                     (vi)     Except for the consent of the Senior Lender, no
authorization, consent, or approval of any Governmental Authority (including
courts) or any other Person which has not already been obtained is required for
the execution and delivery by the Sellers and the Sellers’ Representative of
this Agreement or the performance of their obligations hereunder.

                     (vii)     [intentionally omitted]

 

25

--------------------------------------------------------------------------------



Back to Contents

                     (viii)     At Closing Sellers’ Representative Guarantor
will have, and at all times thereafter while he has potential indemnification
obligations under this Agreement or under the Guaranty, will maintain a net
worth (computed on a market value basis) in excess of Ten Million Dollars
($10,000,000.00).

            (d)     Concerning the Property.

                     (i)     (1) Sellers’ Representative has delivered, or
caused to be delivered, to Purchaser complete copies of the Leases, and (2) each
of the Leases is in full force and effect.

                     (ii)     Except as set forth on Exhibit P hereto, none of
Sellers or Owner has received any written notice from (1) any Tenant claiming
that Owner is currently in default in any of its obligations as landlord under
such Tenant’s Lease or (2) any Person claiming that any Tenant is currently in
default in any obligation under its Lease.

                     (iii)     Except as set forth on Exhibit I: (y) no Rent has
been paid by any Tenant more than one month in advance, and (z) no Security
Deposits have been paid to Owner or its agents.

                     (iv)     Sellers’ Representative has delivered, or caused
to be delivered, to Purchaser complete copies of the Operating Agreement and the
Operating Agreement is in full force and effect. To the best knowledge of
Sellers’ Representative, no party to the Operating Agreement is in breach of any
obligation thereunder.

                     (v)     Owner has not entered into any commitments or
agreements with any Governmental Authorities affecting the Property except for
agreements complete copies of which were delivered to Purchaser prior to the
execution of this Agreement.

                     (vi)     None of Sellers or Owner has received any written
notice from any Governmental Authority that there currently is any pending
environmental, land use, zoning, condemnation or eminent domain proceeding
relating to the Real Property. There are not currently any filed or, to the best
of the knowledge of Sellers’ Representative, threatened, any land use, zoning,
condemnation or eminent domain proceedings relating to the Real Property.

                     (vii)     None of Sellers or Owner has received any written
notice from any Governmental Authority asserting the existence or requiring the
correction of any condition with respect to the Property, or any part thereof,
by reason of a violation of any applicable federal, state, county or municipal
law, code, rule or regulation (including any of the same pertaining to Hazardous
Substances or the Americans with Disabilities Act), which has not been cured.

                     (viii)     Except for suits and other litigation set forth
on Exhibit Z attached to and made a part hereof, (a) neither Owner nor any
Seller is a defendant in any litigation, (b) none of Sellers or Owner has
received any written notice that any such litigation is pending or currently
threatened, and (c) to the best of the knowledge of Sellers’ Representative,
there is no such litigation pending or currently threatened.

                     (ix)     Exhibit H attached to and made a part hereof
contains a complete and accurate listing of all Contracts affecting the
Property. Sellers’ Representative has delivered, or caused to be delivered, to
Purchaser complete copies of all Contracts. None of Owner or the Sellers has
received any written notice of any current and material default by any Person
that is bound by any of the Contracts. To the best of the knowledge of Sellers’
Representative, there are not any current and material default by any Person
that is bound by any of the Contracts. Other than as indicated on Exhibit H
attached to and made a part hereof, all of the Contracts to which Owner is a
party are terminable by Owner on thirty (30) days written notice.

 

26

--------------------------------------------------------------------------------



Back to Contents

                     (x)     Except as otherwise specified or described in the
Reports:

                             (a)     none of the Sellers or Owner has received
any written notices relating to the Real Property’s compliance or non-compliance
with any Environmental Laws, nor to the best of the knowledge of Sellers’
Representative, have any of the Sellers or Owner received any non-written
notices with respect to such compliance;

                             (b)     to the best of the knowledge of Sellers’
Representative, (1) the Sellers and the Owner have at all times been in
compliance with Environmental Laws, and (b) all Tenants, occupants, and other
users of the Real Property have been in compliance with Environmental Laws;

                             (c)     to the best of the knowledge of Sellers’
Representative, no Hazardous Materials have been used, treated, stored, or
disposed of at the Real Property except such minor amounts of Hazardous
Materials necessary and customary in the operation of a shopping center, and
then in material compliance with all Environmental Laws;

                             (d)     to the best of the knowledge of Sellers’
Representative, there has been no release, discharge, or emission of Hazardous
Materials at, on, under, or affecting the Real Property in quantities regulated
by Environmental Laws;

                             (e)     to the best of the knowledge of Sellers’
Representative, Owner and Sellers have not, and no third party has, disposed of
Hazardous Materials at, on, under, or affecting the Real Property;

                             (f)     none of Owner or the Sellers have been
named or designated as a generator, disposer, transporter, or other responsible
party or potentially responsible party (as such terms are generally utilized in
Environmental Laws) in any on- or off-site use, treatment, storage, or disposal
of Hazardous Materials; and

                             (g)     to the best of the knowledge of Sellers’
Representative, Owner and the Sellers have no liability or potential liability
for damages, claims, fines, or penalties relating to any Hazardous Materials or
violations of Environmental Laws.

                     (xi)     The amounts and due dates of all leasing
commissions and brokerage fees payable now or hereafter with respect to any
Lease or other part of the Property, and the applicable Lease or other portion
of the Property to which those sums pertain, respectively, are accurately and
completely set forth on Exhibit K attached to and made a part hereof.

 

27

--------------------------------------------------------------------------------



Back to Contents

                     (xii)     Owner holds fee simple title to the Real Property
and, except as set forth on Exhibit N hereto, title to the Personal Property,
free of liens or encumbrances in each case except for the Permitted Exceptions.

                     (xiii)     Except as disclosed in the Title Commitment,
there are, to the best of the knowledge of Sellers’ Representative, no special
taxes or assessments that have been enacted but not yet levied upon any of the
Real Property by a Governmental Authority. All real property taxes and
assessments and Operating Expenses due and payable in respect of the Real
Property have been paid prior to becoming delinquent or, by the Closing Date,
will have been paid.

                     (xiv)     Owner has not granted to any Person any currently
effective option to purchase or right of first refusal with regard to Owner’s
interest in the Real Property.

                     (xv)     At the time of Closing there will be no
outstanding written or oral contracts made by Sellers or Owner for any
improvements to the Real Property which have not been fully paid for and Sellers
shall cause to be discharged all mechanics’ and materialmen’s liens arising from
any labor or materials furnished to the Real Property prior to the time of
Closing.

                     (xvi)     Sellers’ Representative does not know of any
facts nor has Sellers’ Representative failed to disclose any fact which would
prevent Purchaser from using and operating the Real Property after Closing as a
shopping center.

                     (xvii)     There are no obligations in connection with the
Property which will be binding upon Owner after Closing, except (i) matters
which are set forth in the Title Commitment, (ii) the Contracts to which Owner
is a party, and (iii) the Leases.

                     (xviii)     There are no tenant allowances, tenant
improvement costs, landlord’s work obligations or leasing commissions owed by
Owner that are not disclosed on Exhibit L attached hereto.

                     (xix)     Owner is not a party to or bound by any
collective bargaining or union agreement with respect to the Shopping Center.

                     (xx)     Sellers’ Representative shall use its best efforts
to obtain the Federated Estoppel.

                     (xxi)     To the best of the knowledge of Sellers’
Representative, other than as may be disclosed in the Reports, there are no
structural deficiencies in the Shopping Center.

                     (xxii)     Sellers’ Representative shall cause the existing
David Hocker & Associates’ insurance policies covering Owner to remain in effect
until Closing and shall take such actions and/or execute such documents as are
reasonably requested by Purchaser (but at no additional cost or expense to
Sellers) to cause such coverage to remain in effect post-Closing as to any
pre-Closing liabilities of Owner. Coverage under such insurance policies shall
not be limited by the limitations of Sellers’ and Sellers’ Representative’s
liability contained in this Agreement.

 

28

--------------------------------------------------------------------------------



Back to Contents

                     (xxiii)     There are no unpaid assessments under the
Operating Agreement.

                     (xxiv)     The Rent Roll attached hereto as Exhibit C is
correct and accurate in all material respects as of the date thereof. Other than
as disclosed on the Rent Roll, no brokerage or similar fee shall be due or
payable on account of the exercise of, without limitation, any renewal,
extension or expansion options arising under any of the Leases.

                     (xxv)     To the best of the knowledge of Sellers’
Representative, no default exists and no event has occurred which, with the
passage of time or the giving of notice could cause a default under the Senior
Loan on the part of Owner, and all reserve accounts required to be funded under
the Senior Loan are now and as of the Closing will be funded to the required
extent.

     Section 7.3.     Knowledge of Sellers’ Representative. Whenever a
representation is qualified by the phrase “to the best of the knowledge of
Sellers’ Representative,” or by words of similar import, the accuracy of such
representation shall be based solely on the actual (as opposed to constructive
or imputed) knowledge, without independent investigation or inquiry in each
case, of (i) David E. Hocker, and (ii) such other persons at a management or
supervisory level who would, in the ordinary course of their responsibilities as
employees or agents of the Sellers’ Representative, the Sellers, Owner or their
Affiliates, receive notice from other agents or employees of Sellers’
Representatives, the Sellers, Owner or their Affiliates or from other Persons of
any of the matters described in the representations and warranties in this
Agreement which are limited by the knowledge of Sellers’ Representative.

     Section 7.4.     Limited Representations. Purchaser, Sellers and Sellers’
Representative understand and acknowledge that the other parties make no
representation or warranty, express or implied, except as expressly set forth in
this Agreement and any documents delivered by them, respectively, in connection
with this Agreement. Purchaser, Seller and Sellers’ Representative agree to
notify the other parties promptly upon learning of any material inaccuracy in
any of the representations and warranties made by them, respectively, to the
other.

     Section 7.5.     Survival of Representations. The representations and
warranties of Sellers’ Representative, Sellers and Purchaser, respectively,
expressly set forth in this Agreement and in any documents delivered by them,
respectively, in connection with this Agreement shall survive the Closing
subject to the limitations set forth in Section 10.4 and shall not be merged
into any documents delivered at Closing.

ARTICLE 8.     
CLOSING

     Section 8.1.     Closing Date. The Closing shall take place at 10:00 a.m.
on the Closing Date. Notwithstanding the foregoing, if the conditions precedent
to Purchaser’s obligations hereunder have not been fully satisfied as of the
Closing Date, Purchaser shall have the option, in its sole discretion, to (a)
terminate this Agreement in which case the rights of the parties will be as set
forth in Section 10.1 below, (b) waive such condition and proceed with the
Closing, or (c) extend the Closing Date for a reasonable period of time, not to
exceed thirty (30) days after the initially scheduled Closing Date, in order
allow for satisfaction of such closing condition. Unless the parties otherwise
agree in writing, the Closing shall be conducted through a customary escrow
arrangement with the Title Company and, on or before the Closing Date, Sellers’
Representative shall deliver, or caused to be delivered, to the Title Company
the documents listed in Section 8.2(a)-(e) and the Purchaser shall deliver to
the Title Company the documents and funds described in Section 8.3. The
remaining materials described in Section 8.2 shall be delivered, to the extent
required pursuant to this Section 8.2, directly from Sellers or Sellers’
Representatives to Purchaser (or Purchaser’s property manager) on or before the
Closing Date.

 

29

--------------------------------------------------------------------------------



Back to Contents

     Section 8.2.     Seller’s Closing Deliveries. At the Closing, Sellers shall
execute and deliver or cause to be delivered to Purchaser, at Sellers’ sole
expense, each of the following items:

          (a)     An original of the Assignment of Membership Interests duly
executed by each of the Sellers.

            (b)     A certificate updating the Representations of Sellers’
Representative substantially in the form of Exhibit G.

            (c)     A duly-executed original of the Closing Statement.

            (d)     A duly executed original FIRPTA Affidavit for each Seller
under Section 1445 of the Code in substantially in the form of Exhibit AA
attached hereto.

            (e)     An original of the Escrow Agreement executed by the Sellers.

            (f)     Evidence that all consents, if any, required to sell and
assign the Subject Interests have been obtained by Owner and Sellers.

            (g)     Certificates of good standing, dated not more than ten (10)
days prior to the Closing Date issued by the Secretary of State of the
Commonwealth of Kentucky with respect to the Owner and each Seller.

            (h)     Copies of the certifications of formation of Owner certified
by the Secretary of State of the Commonwealth of Kentucky as of a date not more
than ten (10) days prior to the Closing Date.

            (i)     Originals of the limited liability company agreements of
Owner and originals of any certificates evidencing the ownership of the
membership interests in Owner.

            (j)     Originals of all Leases.

            (k)     All keys in Owner’s or Sellers’ possession or control to all
equipment and locks on the Improvements.

            (l)     Originals or copies of all Contracts and all other documents
in the possession or control of Sellers or Owner and material to Purchaser’s
operation of the Property on behalf of Owner, including all certificates of
occupancy, permits, licenses, approvals, plans, specifications, guaranties and
warranties relating to the Property and in Sellers’ or Owner’s possession or
control.

 

30

--------------------------------------------------------------------------------



Back to Contents

            (m)     Either (i) an owner’s title policy in the form of the Title
Commitment approved by the Purchaser pursuant to Section 4.1 hereof, or (ii) a
date-down endorsement of the Owner’s existing owner’s title policy bringing
forward title in a manner reasonably acceptable to Purchaser. The title policy
or date down endorsement shall include any and all additional title endorsements
reasonably required by Purchaser.

            (n)     Originals of all books and records, tax reports, tax
returns, bank accounts (for the bank accounts being transferred to Purchaser)
and similar records of Owner and the Company.

            (o)     Original of the consent from the Senior Lender, in form and
substance reasonably acceptable to Purchaser, together with evidence that all
fees payable to Senior Lender have been paid or will be paid concurrently with
the Closing.

            (p)     Evidence reasonably acceptable to the Purchaser that the
existing management agreement for the Real Property has been terminated.

            (q)     Evidence reasonably acceptable to Purchaser that the Hager
Redemption has been effected.

            (r)     [intentionally omitted]

            (s)     A copy of the Survey of the Real Property, (i) signed by the
surveyor or engineer preparing the Survey, (ii) acceptable to, and certified to,
Purchaser and the Title Company and (C) in sufficient detail to allow Title
Company to delete the survey exception from the title policy/endorsement
referred to in Section 8.2(m) hereof.

            (t)     If obtained by the Sellers or the Sellers’ Representative, a
copy of the Zoning Certificate.

            (u)     A current and accurate Rent Roll, certified by the Sellers’
Representative.

            (v)     A duly executed original of a representation letter from
Owner or Seller's Representative to Purchaser's auditors substantially in the
form of Exhibit Vattached hereto.

            (w)     Evidence that all officers and directors and managers, if
any, of Owner have resigned from such capacities effective as of the Closing.

            (x)     Originals of all estoppel certificates delivered to
Purchaser pursuant to Sections 6.1(d) or 6.1(e) hereof and, if obtained by the
Sellers or the Sellers’ Representative, an original of the estoppel certificates
described in Section 6.1(p) hereof. If the Borders Estoppel does not contain
either the acknowledgement by Borders of its obligation to pay the Borders
Improvement Allowance, or the affirmation or agreement of Borders to pay an
increased monthly rent that includes provision for repayment of the Borders
Improvement Allowance over the remaining term of the Lease to Borders, Sellers
shall pay to Purchaser, as an adjustment to the Purchase Price, an amount (the
“Borders Deficiency”) equal to the difference between the Borders Improvement
Allowance and so much thereof, if any, as to which Borders acknowledges its
obligation to pay the same to Owner. In the event that Sellers are required to
pay the Borders Deficiency, Sellers shall have the right subsequent to Closing
to seek to collect the same from Borders pursuant to the exercise of such
remedies as Sellers elect, except the Sellers may not exercise any remedy that
purports to dispossess Borders of possession of the premises leased by it at the
Property or to prevent the payment of rent by Borders to Owner or the
performance by Borders or Owner of their other respective rights and obligations
under the Lease between Borders and Owner.

 

31

--------------------------------------------------------------------------------



Back to Contents

            (y)     A legal opinion of counsel to Sellers, Sellers’
Representative and Sellers’ Representative Guarantor addressing the power and
authority of each of Sellers, Sellers’ Representative and Sellers’
Representative Guarantor to enter into and perform its obligations under this
Agreement and the due existence of Sellers’ Representative, in substantially the
form set forth on Exhibit J.

            (z)     Certificates of foreign qualification, dated not more than
ten (10) days prior to the Closing Date, issued by the Secretary of State of the
Ohio with respect to Owner.

            (aa)     A certificate updating the Ownership Representations
substantially in the form of Exhibit G-1.

            (bb)     If obtained by the Sellers’ Representative, the Updated
Survey.

     Section 8.3.     Purchaser’s Deliveries. At the Closing, Purchaser shall
deliver to Sellers (or cause to be delivered) the following items:

            (a)     Immediately available funds sufficient to pay the Purchase
Price (less the Deposit and any adjustments provided under this Agreement) and
Purchaser’s share of all escrow costs and closing expenses.

            (b)     Duly executed original of the Assignment of Membership
Interests and the Closing Statement.

            (c)     Documents reasonably acceptable to Purchaser effecting the
conveyance of the Northgate Investments Property to Purchaser.

     Section 8.4.     Hart-Scott-Rodino. Sellers and Purchaser have each
independently determined that the execution of this Agreement and the
consummation of the transactions contemplated hereby are exempt from the filing
and waiting period requirements of Section 7A of the Clayton Act, as added by
Section 201 of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, 15
U.S.C. Section 18a, and the rules and regulations promulgated thereunder (“HSR
Act”). In making such determination, each of the Sellers and Purchaser did not
and shall not rely on any written or oral statement, representation or warranty
made by or on behalf of another party, whether or not contained in this
Agreement, as to the applicability of the HRS Act to the transactions
contemplated hereby.

 

32

--------------------------------------------------------------------------------



Back to Contents

     Section 8.5.     Costs and Prorations

                (a)     General. All rentals, revenues and other income
generated by the Property and all utilities, Real Estate Taxes, ground lease
rents, debt service on the Senior Loan, maintenance charges and other Operating
Expenses incurred in connection with the ownership, management and operation of
the Real Property shall be paid or shall be prorated, as among Sellers and
Purchaser as ultimate owners of the Property, between the parties in accordance
with the provisions of this Section 8.5. For purpose of the prorations and
adjustments to be made pursuant to this Section 8.5 Purchaser shall be deemed to
own the Subject Interests, and therefore possess ultimate ownership of the
Property, and therefore be entitled to any revenues and be responsible for any
expenses for the period beginning at 12:01 a.m. on the day Closing is completed.
Any apportionments and prorations which are not expressly provided for in this
Section 8.5 shall be made in accordance with the customary practice in the area
in which the Shopping Center is located. Five (5) Business Days prior to the
Closing the Sellers shall submit to Purchaser for its approval an initial
proration of all items of income and expenses listed below, on the basis of cash
receipts and expenditures as of the Business Day prior to the Closing. Any net
adjustment in favor of Purchaser shall be credited against the Purchase Price at
the Closing. Any net adjustment in favor of Sellers shall be paid at the Closing
by Purchaser to Sellers in the same manner as the Purchase Price. A copy of the
Closing Statement agreed upon by Seller’s Representative and Purchaser shall be
executed by Sellers and Purchaser at the Closing. Within twenty (20) Business
Days after the end of the first calendar month after the Closing and thereafter
within twenty (20) Business Days after the end of each calendar quarter,
Purchaser will provide Seller’s Representative with a statement (the “Monthly or
Quarterly Statement”), setting forth on a line by line basis the items of income
and expense realized or paid in cash during the previous month or quarter, and
requiring the settlement and payment to the applicable party of such amounts
within twenty (20) days thereafter.

                (b)     Rent. Rent shall be prorated at the Closing in
accordance with the following provisions:

                (c)     Minimum and Percentage Only Rent.

               (1)      All minimum or percentage only rent payments collected
on or before the Closing Date for the month in which the Closing Date occurs
shall be prorated as between the parties as of the Closing Date. Neither Seller
nor Purchaser shall be obligated to pay to the other party at Closing any rents
not yet collected.

               (2)      All rent collected after the Closing Date shall be
applied first to the rent due for the month in which such rent was collected and
shall then be applied to the next most recent delinquent rent, including any
rent which was not collected for any period prior to the Closing Date.
Delinquent rent amounts collected with respect to any period prior to the
Closing Date shall belong to the Seller.

               (3)      All rent collected by the Seller, prior to the Closing
Date, for months subsequent to the month in which the Closing Date occurs shall
be paid to the Purchaser on the Closing Date.

 

33

--------------------------------------------------------------------------------



Back to Contents

               (4)      All rent collected for rental periods on or after the
Closing Date shall belong to the Purchaser and, if paid to the Sellers shall be
promptly sent to the Purchaser.

               (5)      Purchaser shall not be required to institute an action
or proceeding to collect any Delinquent Rent, but shall use commercially
reasonable efforts to collect same without any obligation to expend funds in
connection therewith. Sellers shall be permitted to take any action against a
then current Tenant owing Delinquent Rent for the collection of same; provided,
however, that Sellers shall not be permitted to cause a then current Tenant to
be dispossessed from the space such Tenant leases in the Shopping Center. As of
the date of the Final Closing Adjustment, any Delinquent Rent which has not as
yet been paid shall automatically become the property of Purchaser.

          (d)     Percentage Rent. Percentage Rent (if any) payable by a Tenant
under its Lease shall be separately prorated with respect to the lease year
thereunder in which the Closing occurs on a per diem basis as and when
collected. Such fiscal year for determination and payment of Percentage Rent in
which the Closing occurs is hereinafter referred to as the “Applicable
Percentage Rent Fiscal Year.” Until the Final Closing Adjustment, (A) Sellers
shall initially retain all monthly or quarterly interim payments of Percentage
Rent made by each Tenant for its Applicable Percentage Rent Fiscal Year before
the Closing and (B) Purchaser shall initially retain all monthly or quarterly
interim payments of Percentage Rent made by each Tenant for its Applicable
Percentage Rent Fiscal Year on and after the Closing. Sellers and Purchaser
shall prorate the total Percentage Rent due from each Tenant for the Tenant’s
Applicable Percentage Rent Fiscal Year as a part of the Final Closing Adjustment
pursuant to Section 8.5(m).

            (e)     Common Area, Food Court and Real Estate Tax Reimbursements.
Sellers shall be responsible for all common area, food court and real estate
charges incurred prior to the Closing and the Purchaser shall be responsible for
the same subsequent to the Closing.

               (1)      Certain of the Leases provide that the Tenants
thereunder are required to reimburse the lessor for a portion of these operating
and maintenance costs incurred by the lessor for such periods as are set forth
in the various Leases and certain other agreements pertaining to the Property
require similar reimbursements.

               (2)      Common area, food court and real estate tax
reimbursements with respect to the portion of 2005 occurring prior to Closing
will have been received by the Sellers from tenants based on estimated expenses
and shall belong to the Seller. Final adjustments with tenants will be made by
the Purchaser in 2006 based on actual expenses incurred. Sellers will provide
the Purchaser any supporting documentation required under the leases or other
agreements for the period from January 1, 2005 until the Closing. In the event
it is found that any Tenants of the Property were over-billed or under-billed
for common area maintenance (CAM), insurance, food court or real estate taxes
for the calendar year of Closing, the parties shall readjust the Closing
statement to reflect such change within one hundred eighty (180) days of the end
of such calendar year and the party owing any amount shall reimburse the party
to whom such amount is owed within twenty (20) days after such adjustment
occurs. All Real Estate Tax payments required to be made by tenants during
calendar year 2005 (and any amounts payable by or returned to tenants following
the end of 2005 reconciliation of Real Estate Taxes) shall be deemed to apply to
Real Estate Taxes accruing during 2005 (i.e. tenants are deemed to be paying
Real Estate Taxes on an accrual basis). In no event shall Seller be entitled to
any credit or payment for 2004 or prior year Real Estate Taxes, except for any
amounts that are included within amounts past due from tenants as of the
Closing.

 

34

--------------------------------------------------------------------------------



Back to Contents

          (f)     Lease Concessions. The Purchase Price shall be adjusted at
Closing for any leasing commissions, brokerage fees, free rental periods, tenant
improvement costs or other allowances and costs, in accordance with Section
6.5(b).

            (g)     Taxes and Assessments.

                     (i)     Proration of Taxes at Closing. All Real Estate
Taxes assessed against the Property (other than any fines or penalties, the
payment of which on or before Closing shall be the responsibility of Sellers
solely), shall be prorated, as between Sellers and Purchaser, as of the Closing
Date as follows: the tax bill for Real Estate Taxes accruing (whether or not
payable) during the 2005 calendar year shall be prorated as between Sellers and
Purchaser, based upon the actual current tax bill and the number of days the
Subject Interests were owned by Sellers and Purchaser, respectively, during the
Calendar Year of Proration. If the most recent tax bill received by Owner before
the Closing is not the tax bill for Real Estate Taxes accruing (whether or not
payable) during the 2005 calendar year, then Sellers and Purchaser shall
initially prorate the Real Estate Taxes at the Closing by applying one hundred
percent (100%) of the tax rate for the period covered by the most current
available tax bill to the latest assessed valuation, and shall re-prorate the
Real Estate Taxes retroactively at the Final Closing Adjustment. All unpaid Real
Estate Taxes accruing for any period of time prior to calendar year 2005 shall
be charged to Sellers and credited to Purchaser at Closing.

                     (ii)     Post-Closing Refunds of Taxes. Any refunds of Real
Estate Taxes made after the Closing shall be held in trust and shall first be
applied to the unreimbursed third-party costs incurred in obtaining the refund,
then paid to any Tenants who are entitled to the same and the balance, if any,
shall be paid, on a pro rata basis, to Sellers (for the period prior to the
Closing Date) and to Purchaser (for the period commencing on and after the
Closing Date).

                     (iii)     Pending Tax Proceedings. If any proceeding to
determine the assessed value of the Real Property or the Real Estate Taxes
payable with respect to the Real Property has been commenced before the date
hereof and shall be continuing as of the Closing Date, Purchaser shall be
authorized, at Purchaser’s sole option, to continue to prosecute or to terminate
such proceeding. If such proceeding is continued, Sellers shall be entitled to
any abatement proceeds therefrom (in excess of the customary and reasonable
costs of such proceeding incurred to persons or parties not employees of
Purchaser) allocable to any period before the Closing. Sellers agree to
cooperate with Purchaser and to execute any and all documents reasonably
requested by Purchaser in furtherance of the foregoing.

            (h)     Operating Expenses. All Operating Expenses paid shall be
prorated, as between Sellers and Purchaser, as of the Closing, based on the
actual number of days in the month during which the Closing occurs. Sellers
shall be responsible for all Operating Expenses attributable to the period
before the Closing and Purchaser shall be responsible for all Operating Expenses
attributable to the period on and after the Closing. To the extent commercially
reasonable and practicable, Sellers and Purchaser shall obtain billings and
meter readings as of the Business Day preceding the Closing to aid in the
proration of charges for gas, electricity and other utility services which are
not the direct responsibility of Tenants. If billings or meter readings as of
the Business Day preceding the Closing are obtained, adjustments of any costs,
expenses, charges or fees shown thereon shall be made in accordance with such
billings or meter readings. If billings or meter readings as of the Business Day
preceding the Closing are not available for any utility service, the charges
therefor shall be adjusted at the Closing on the basis of the per diem charges
for the most recent prior period for which bills were issued and shall be
further adjusted at the Final Closing Adjustment on the basis of the actual
bills for the current period.

 

35

--------------------------------------------------------------------------------



Back to Contents

          (i)     Security Deposits. All security deposits made by any of the
Tenants now held by the Owner, are shown on attached Exhibit I hereto and by
this reference made a part hereof, shall be credited to Purchaser at the
Closing. Effective upon Closing, Sellers’ Representative indemnifies and holds
Purchaser harmless and free from any liability in reference thereto. Sellers
shall cause any non-cash security deposits to be assigned to the Purchaser prior
to or at the Closing.

            (j)     Promotional Funds or Merchant Association Funds. At Closing,
any unspent promotion funds on deposit in, or in the process of being credited
to, any account maintained for that purpose shall be credited as an addition to
the Purchase Price in favor of Purchaser. Except as provided in the preceding
sentence, there shall be no proration of any promotional or publicity charges or
other costs and expenses paid from any promotional fund or by any merchants’
association on the Closing.

            (k)     Utility Deposits. Sellers shall be entitled to obtain a
refund of all Utility Deposits and to retain all Utility Deposits so refunded.
If any of the Utility Deposits is not refundable to Sellers at Closing without
replacement by Purchaser, Purchaser shall either: (1) deliver the requisite
replacement Utility Deposit to the utility company on or before the Closing
Date, or (ii) pay to Sellers at the Closing the amount of such Utility Deposit,
against a good and sufficient transfer by Sellers to Purchaser of all interest
of Sellers in the Utility Deposit.

            (l)     Borders Deficiency. If applicable, the Purchase Price shall
be reduced by the amount of the Borders Deficiency.

            (m)     Bank Accounts, Loan Escrow Accounts and Asbestos Remediation
Costs.

                   (i)     Bank Accounts. At the election of Sellers’
Representative, (i) all bank accounts of Owner shall be transferred to the name
of the Sellers immediately prior to Closing, or (ii) all funds in any bank
accounts of Owner shall be drawn in full immediately prior to Closing and paid
to the Sellers. Such transfer or draw shall not affect the Purchase Price or be
shown on the Closing Statement.

                   (ii)     Loan Escrow Accounts. All escrow accounts held by
the Senior Lender shall remain in the name of Owner after Closing. The amount of
such escrow accounts shall be paid at the Closing by Purchaser to Sellers in the
same manner as the Purchase Price.

 

36

--------------------------------------------------------------------------------



Back to Contents

            (n)     Other Dispositions. The parties agree to the provisions of
Exhibit FF attached hereto.

            (o)     Intentionally Omitted.

            (p)     Final Closing Adjustment. No later than one year from the
Closing Date, Sellers and Purchaser shall make a final adjustment to the
prorations pursuant to this subsection (i) (the “Final Closing Adjustment”). The
Final Closing Adjustment shall be made in the following manner:

                   (i)     General. All adjustments or prorations which could
not be determined at the Closing because of the lack of actual statements, bills
or invoices for the current period, the year-end adjustment of Additional Rent,
the unavailability of final sales figures or amounts for Percentage Rent or any
other reason shall be made as a part of the Final Closing Adjustment. Any net
adjustment in favor of Purchaser shall be paid in cash or cash equivalent by
Sellers to Purchaser no later than twenty (20) days after the Final Closing
Adjustment. Any net adjustment in favor of Sellers shall be paid in cash or cash
equivalent by Purchaser to Sellers no later than twenty (20) days after the
Final Closing Adjustment.

                   (ii)     No Further Adjustments. The Final Closing Adjustment
shall be conclusive and binding upon Sellers and Purchaser and Sellers and
Purchaser hereby waive any right to contest after the Final Closing Adjustment
any prorations, apportionments or adjustments to be made pursuant to this
Section 8.5.

            (q)     Closing Costs. Purchaser and Sellers shall each pay their
own legal fees related to the preparation of this Agreement and all documents
required to settle the transaction contemplated hereby. Except as otherwise
provided in this Agreement, Purchaser shall pay (i) all costs associated with
its due diligence, including the cost of appraisals, architectural, engineering
and credit reports, (ii) one-half of any transfer tax, and (iii) all costs and
fees required in order for Purchaser to assume the Senior Loan (including but
not limited to any legal fees and expenses incurred by the Senior Lender and
required to be paid on behalf of or reimbursed to Senior Lender as a condition
to Senior Lender’s consent), except that the portion of any assumption or
comparable fee required by the Senior Lender to be paid to it as a condition to
its consent that exceeds $50,000 shall be paid by Sellers. Sellers shall pay (i)
one-half of any transfer tax, (ii) survey costs, (iv) the cost of obtaining the
Title Commitment, (v) all title insurance premiums and charges except for the
cost of any endorsements required by Purchaser or required in order for
Purchaser to assume the Senior Loan. Sellers and Purchaser shall share equally
all other transfer, recordation, municipal and escrow costs and expenses.

     Section 8.6.     Tenant Notification Letters. Sellers’ Representative and
Purchaser covenant and agree to execute, at Closing, a written notice (the
“Tenant Notification Letters”) of the acquisition of the Subject Interests by
Purchaser and the Purchaser’s right to manage the Real Property, in sufficient
copies for transmittal to all Tenants and properly addressed to all such
Tenants. Such Tenant Notification Letters shall be prepared by Purchaser and
approved by Sellers’ Representative, which approval shall not be unreasonably
withheld or delayed, shall notify the Tenants of the sale and transfer and shall
contain appropriate instructions relating to the payment of future rentals, the
giving of future notices, and other matters reasonably required by Purchaser or
required by law. Unless a different procedure is required by applicable law, in
which event such laws shall be controlling, Purchaser agrees to transmit or
otherwise deliver such letters to the Tenants promptly after the Closing.

 

37

--------------------------------------------------------------------------------



Back to Contents

     Section 8.7.     SEC Compliance. Owner and the Sellers will provide access
to Purchaser’s representative to all financial and other information relating to
Owner and the Property as is sufficient to enable them to prepare audited and
pro-forma financial statements, in conformity with Regulation S-X of the
Securities and Exchange Commission (the “Commission”) and any Registration
Statement, report or disclosure statement to be filed with the Commission.

ARTICLE 9.     
COMMISSIONS

       Section 9.1.     Commissions.

            (a)     Sellers’ Representative represents and warrants to Purchaser
that no brokerage fee or real estate commission is or shall be due or owing in
connection with this transaction other than the commission payable to Granite
Partners, L.L.C., which commission shall be paid by Sellers at Closing. Sellers’
Representative hereby indemnifies and holds Purchaser harmless from any and all
claims of any broker or agent based on any action or alleged action of Sellers.

            (b)     Purchaser represents and warrants to Sellers that no
brokerage fee or real estate commission is or shall be due or owing from
Purchaser in connection with this transaction. Purchaser hereby indemnifies and
holds Sellers harmless from any and all claims of any broker or agent based on
any action or alleged action of Purchaser.

            (c)     The provisions of this Section 9.1 shall survive the
Closing.

  ARTICLE 10.     
TERMINATION AND DEFAULT

     Section 10.1.     Termination without Default. If the sale of the Subject
Interests is not consummated due to (a) the failure of any condition precedent
to Purchaser’s obligations expressly set forth in this Agreement or (b)
Purchaser’s election to terminate this Agreement pursuant to Section 6.3 or
Section 6.4, the Deposit, together with any and all other sums payable to
Purchaser in such event in accordance with the express provisions of this
Agreement, shall promptly be paid to Purchaser.

     Section 10.2.     Purchaser’s Default. If the sale contemplated hereby is
not consummated because of a default by Purchaser in its obligation to purchase
the Subject Interests in accordance with the terms of this Agreement, then: (a)
this Agreement shall terminate; (b) the Deposit shall be paid to and retained by
Sellers as liquidated damages; and (c) except for Purchaser’s Surviving
Obligations and Purchaser’s obligations under Section 5.2, Sellers and Purchaser
shall have no further obligations to each other. PURCHASER AND SELLERS
ACKNOWLEDGE THAT THE DAMAGES TO SELLERS IN THE EVENT OF A BREACH OF THIS
AGREEMENT BY PURCHASER WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT THE
AMOUNT OF THE DEPOSIT REPRESENTS THE PARTIES’ BEST AND MOST ACCURATE ESTIMATE OF
THE DAMAGES THAT WOULD BE SUFFERED BY SELLERS IF THE TRANSACTION SHOULD FAIL TO
CLOSE AND THAT SUCH ESTIMATE IS REASONABLE UNDER THE CIRCUMSTANCES EXISTING AS
OF THE DATE OF THIS AGREEMENT AND UNDER THE CIRCUMSTANCES THAT SELLERS AND
PURCHASER REASONABLY ANTICIPATE WOULD EXIST AT THE TIME OF SUCH BREACH. SUBJECT
TO SECTION 11.9. PURCHASER AND SELLERS AGREE THAT SELLERS’ RIGHT TO RETAIN THE
DEPOSIT SHALL BE SELLERS’ SOLE REMEDY, AT LAW AND IN EQUITY, FOR PURCHASER’S
FAILURE TO PURCHASE THE SUBJECT INTERESTS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

 

38

--------------------------------------------------------------------------------



Back to Contents

     Section 10.3.     Seller’s Default. If Sellers default in their obligation
to sell the Subject Interests to Purchaser in accordance with the terms of this
Agreement, then Purchaser may, at Purchaser’s option: (a) terminate this
Agreement by giving written notice thereof to Sellers, in which event the
Deposit will promptly be returned to Purchaser and Purchaser shall be entitled
to recover all Damages incurred by it in connection with this Agreement and
pursue all other remedies available under this Agreement (including Section
11.9), and as otherwise available at law or in equity; (b) waive such default
and consummate the transactions contemplated hereby in accordance with the terms
of this Agreement; or (c) specifically enforce this Agreement and recover any
related costs pursuant to Section 11.9.

     Section 10.4.     Survival of Representations and Warranties.

            (a)     Except for [i] CAM Calculation Claims, and [ii] the
Surviving Representations of the Sellers, all representations and warranties of
the Sellers or Sellers’ Representative contained in or arising out of this
Agreement shall survive the Closing for a period of one (1) year after the
Closing Date.

            (b)     CAM Calculation Claims shall survive the Closing for a
period of eighteen (18) months after the Closing Date.

            (c)     The Surviving Representations of the Sellers shall survive
the Closing, subject to any applicable statute of limitations.

            (d)     Except for the Purchaser’s Surviving Obligations, which
shall survive the Closing for a period of eighteen (18) months after the Closing
Date (subject to any applicable statute of limitations), all representations and
warranties of the Purchaser contained in or arising out of this Agreement shall
survive the Closing hereunder for a period of one (1) year after the Closing
Date.

       Section 10.5.     Indemnification by the Sellers’ Representative and
Sellers.

            (a)     From and after the Closing, the Sellers’ Representative
shall, in accordance with and subject to Section 10.8 hereof, indemnify, hold
harmless and defend the Purchaser, its officers, directors, employees, agents,
successors and permitted assigns (each a “Purchaser Indemnified Party”) against
all Damages sustained or incurred by any Purchaser Indemnified Party relating
to, resulting from, arising out of or otherwise by virtue of (i) third party
claims (including, without limitation, any fine, penalty or other liability
imposed by a Governmental Authority) made with respect to the ownership or
operation of the Property arising, accruing or related to the period prior to
the Closing Date, (ii) any breach by a Seller or the Sellers’ Representative of
any representation or warranty contained herein; (iii) any breach by a Seller or
the Sellers’ Representative of any covenant made by the Sellers in this
Agreement; (iv) liabilities of the Owner for the payment of money that accrued
prior to the date of closing other than the Senior Loan and any liabilities
prorated hereunder and any other liabilities expressly agreed hereunder or
otherwise in writing to be assumed or paid by Purchaser or another Person other
than Owner; and (v) liabilities that the Purchaser would not otherwise have
suffered (directly or indirectly) had the Sellers caused Owner to transfer the
Property to the Purchaser pursuant to this Agreement in lieu of transferring the
ownership interests in the Company.

 

39

--------------------------------------------------------------------------------



Back to Contents

            (b)     From and after the Closing, Sellers’ Representative
Guarantor shall, in accordance with and subject to Section 10.8 hereof,
indemnify, hold harmless and defend each Purchaser Indemnified Party against all
Damages sustained or incurred by any Purchaser Indemnified Party relating to,
resulting from, arising out of or otherwise by virtue of any breach of any of
the Surviving Representations of the Sellers.

     Section 10.6.     Indemnification by the Purchaser. From and after the
Closing, the Purchaser shall indemnify, hold harmless and defend the Seller
Parties (each a “Seller Indemnified Party”) against all Damages sustained or
incurred by any Seller Indemnified Party relating to, resulting from, arising
out of or otherwise by virtue of any breach by Purchaser of any representation
or warranty contained herein hereof.

     Section 10.7.     Indemnification Procedures. The following provisions
shall apply to any claim for indemnification made pursuant to this Agreement by
a party (“Indemnified Party”) of another (“Indemnitor”) as a result of a third
party claim:

          (a)     An Indemnified Party shall give Indemnitor written notice of
any claim, assertion, event or proceeding by or in respect of a third party as
to which such Indemnified Party may request indemnification hereunder as soon as
is practicable and in any event within thirty (30) days of the time that such
Indemnified Party learns of such claim, assertion, event or proceeding;
provided, however, that the failure to so notify Indemnitor shall not affect
rights to indemnification hereunder except to the extent that Indemnitor is
actually prejudiced by such failure.

            (b)     Indemnitor shall have the right to direct, through counsel
of its own choosing reasonably acceptable to the Indemnified Party, the defense
or settlement of any such claim or proceeding at its own expense. If Indemnitor
elects to assume the defense of any such claim or proceeding, Indemnitor shall
be deemed to have admitted its liability to indemnify the Indemnified Party and
shall consult with the Indemnified Party and the Indemnified Party may
participate in such defense, in which case the expenses of the Indemnified Party
shall be paid by the Indemnitor. The Indemnified Party shall provide Indemnitor
with access to its records and personnel relating to any such claim, assertion,
event or proceeding during normal business hours and shall otherwise cooperate
with Indemnitor in the defense or settlement thereof, and Indemnitor shall
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith. If Indemnitor elects to direct the defense of any such
claim or proceeding, the Indemnified Party shall not pay, or permit to be paid,
any part of any claim or demand arising from such asserted liability unless
Indemnitor consents in writing to such payment or unless a final judgment from
which no appeal may be taken by or on behalf of Indemnitor is entered against
the Indemnified Party for such liability. If Indemnitor fails to defend or if,
after commencing or undertaking any such defense, Indemnitor fails to diligently
prosecute or withdraws from such defense, the Indemnified Party shall have the
right to undertake the defense or settlement thereof, at Indemnitor’s expense
and in that event if Indemnified Party proposes to settle such claim or
proceeding prior to a final judgment thereon or to forego any appeal with
respect thereto, then the Indemnified Party shall give Indemnitor prompt written
notice thereof, and Indemnitor shall have the right to participate in the
settlement or assume or reassume the defense of such claim or proceeding.

 

40

--------------------------------------------------------------------------------



Back to Contents

       Section 10.8.     Limitation on Indemnities of Sellers' Representative
and Sellers’ Representative Guarantor.

            (a)     [intentionally omitted]

            (b)     Any liabilities of the Sellers’ Representative may be
satisfied out of the Escrow Account. Without limitation of the foregoing, it is
specifically agreed that Purchaser shall be entitled to draw such amounts from
the Escrow Account as are necessary in order for Purchaser to settle any bona
fide objection by a Tenant to an invoice for common area maintenance or real
estate taxes, or both, due under the Lease with that Tenant or any
reconciliation statement for common area maintenance or real estate taxes for
the year of Closing or prior years (but, in all of the foregoing cases, only to
the extent that such bona fide objection results or is likely to result in a
loss to Purchaser through Purchaser’s failure to receive payment for such
invoice billed in accordance with Seller’s past practices or Purchaser suffers a
claim by a Tenant for a credit to its account as a result of overpayment to
Seller) based on the assertion by Tenant, as evidenced by written communication
from or on behalf of the Tenant to the Owner, to the effect that such invoice or
reconciliation statement was inconsistent with the requirements of such Tenant’s
Lease; provided and expressly conditioned upon [i] Purchaser giving Sellers’
Representative a copy of the written communications from the Tenant and notice
of Purchaser’s intention to draw specified amounts from the Escrow Account in
order to settle same on or before three (3) Business Days prior to drawing any
such amounts from the Escrow Account, and [ii] any and all such draws being
effected on or before one (1) year from the Closing Date. Purchaser agrees to
act in a commercially reasonable manner in responding to any claims by any
Tenant or any other Person that could potentially result in liability to a
Seller, Seller’s Representative or Sellers’ Representative Guarantor and/or
result in the right of Purchaser to draw from the Escrow Account, in order to
minimize such liability and/or the amount of the draw from the Escrow Account.
Purchaser agrees to treat the existence of the Escrow Account in the same manner
as Confidential Information and, without limitation, not disclose the existence
of same to a Tenant unless required by law or court order, and to act in good
faith and respond in all respects to any claim potentially resulting in
liability for which Purchaser would have recourse to the Escrow Account as if
Purchaser were defending a claim only against Purchaser and without recourse to
the Escrow Account. The aggregate maximum amount required to be paid by Sellers’
Representative for any and all breaches of any representations or warranties
pursuant to this Agreement, or in settling any and all objections from Tenants
as described in the immediately preceding sentence, or otherwise, shall not
exceed Two Million Dollars ($2,000,000); provided, however, that nothing in the
foregoing shall be deemed to limit the indemnification obligation of Sellers’
Representative set forth in Section 10.5 hereof for any breach of the Surviving
Representations of the Sellers.

 

41

--------------------------------------------------------------------------------



Back to Contents

            (c)     Concurrently with Closing, Two Million Dollars ($2,000,000)
of the Purchase Price (the “Escrow Amount”) shall be deposited in an escrow
account (the “Escrow Account”) to be established with the Escrow Agent and the
parties will enter into an escrow agreement in substantially the form attached
as Exhibit BB hereto (the “Escrow Agreement”). The Escrow Agreement will,
without limitation, provide that (i) the proceeds of the Escrow Account may be
drawn on by Purchaser to satisfy the liabilities and obligations of Sellers’
Representative hereunder, (ii) subject to any exceptions set forth in the Escrow
Agreement, any remaining funds in the Escrow Account as of second (2nd)
anniversary of Closing shall be distributed to Sellers in accordance with
instructions to be given by Sellers’ Representative, and (iii) for each dollar
funded by Sellers’ Representative Guarantor in connection with the Guaranty, a
dollar shall be distributed to Sellers in accordance with instructions to be
given by Sellers’ Representative.

            (d)     Sellers’ Representative Guarantor shall guarantee due
payment, performance and fulfillment to Purchaser of Sellers’ Representatives’
indemnification obligations set forth in this Agreement pursuant to a guaranty
in form substantially similar to Exhibit W attached hereto (the “Guaranty”);
provided however, that, except for the Surviving Representations of the Sellers,
all obligations of Sellers’ Representative Guarantor set forth in the Guaranty
shall terminate upon the second (2nd) anniversary of Closing. The maximum amount
required to be paid by Sellers’ Representative Guarantor pursuant to the
Guaranty, exclusive of any amounts payable for indemnification obligations
resulting from a breach of the Surviving Representations, shall not exceed the
remainder of Two Million Dollars ($2,000,000) minus all amounts paid out of the
Escrow Account.

     Section 10.9.     Limitation on Consequential Damages. Anything to the
contrary contained in this Agreement notwithstanding, under no circumstances
shall Consequential Damages be recoverable as a direct or indirect result of a
breach under Section 7.2(d) of this Agreement.

ARTICLE 11.     
MISCELLANEOUS

     Section 11.1.     Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions, understandings or
agreements between the parties. All Exhibits and Schedules attached hereto are a
part of this Agreement and are incorporated herein by reference.

 

42

--------------------------------------------------------------------------------



Back to Contents

     Section 11.2.     Binding On Successors and Assigns. Subject to Section
11.3, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

     Section 11.3.     Assignment by Purchaser.

            (a)     Without the prior written consent of Sellers and the Senior
Lender, Purchaser shall not, directly or indirectly, assign this Agreement or
any of its rights hereunder, except to an Affiliate of the Purchaser or to a
qualified intermediary or exchange accommodation titleholder (as part of a 1031
Exchange); provided, however, no such assignment shall be effective until notice
of such assignment has been delivered to Sellers. Any attempted assignment in
violation hereof shall, at the election of Sellers, be of no force or effect and
shall constitute a default by Purchaser.

            (b)     Notwithstanding anything in this Agreement to the contrary,
the parties hereby agree that Feldman Mall Properties, Inc., having its
principal executive office at 3225 North Central Avenue, Suite 1205, Phoenix,
Arizona 85012 (“FMPI”), an owner of membership interests in Purchaser, shall
absolutely guarantee payment of and be liable for all liabilities of the
Purchaser hereunder in the event of an assignment by Purchaser of this Agreement
or its rights hereunder pursuant to Section 11.3(a) hereof.

     Section 11.4.     1031 Exchange. Subject to any consent required to be
obtained from the Senior Lender, either party hereto may elect to seek to
structure its purchase or sale, as applicable, of the Subject Interest as a
tax-deferred exchange pursuant to Section 1031 of the Code, and the treasury
regulations promulgated thereunder (“1031 Exchange”), subject to the limitations
set forth herein. Each party shall reasonably cooperate with the other, at no
material cost to such cooperating party, in connection with the same, including,
but not limited to, executing and delivering a consent to an assignment to a
qualified exchange intermediary of rights (but not obligations) under this
Agreement; provided that (i) neither party shall be required to incur any
additional liabilities or financial obligations as a consequence of such
cooperation, (ii) neither party shall be relieved of its obligations,
representations or warranties under this Agreement, and (iii) any attempt to
structure an acquisition or sale of the Subject Interests as a 1031 Exchange
shall not be a condition to, and shall not delay or extend, the Closing.
Additionally, in connection with any 1031 Exchange, neither party shall be
required to acquire title to any other property. Any risk that such an exchange
or conveyance might not qualify as a tax-deferred transaction shall also be
borne solely by the party seeking to effectuate the same, and each party
acknowledges that the other has not provided, and will not provide, any tax,
accounting, legal or other advice regarding the efficacy of any attempt to
structure the transaction as a 1031 Exchange. Each party hereby agrees to save,
protect, defend, indemnify and hold the other harmless from any and all losses,
costs, claims, liabilities, penalties, and expenses, including, without
limitation, reasonable attorneys’ fees, fees of accountants and other experts,
and costs of any judicial or administrative proceeding or alternative dispute
resolution to which the non-exchanging party may be exposed, due to any attempt
to structure the transaction as a 1031 Exchange.

     Section 11.5.     Waiver. The excuse or waiver of the performance by a
party of any obligation of the other party under this Agreement shall only be
effective if evidenced by a written statement signed by the party so excusing or
waiving. No delay in exercising any right or remedy shall constitute a waiver
thereof, and no waiver by Sellers or Purchaser of the breach of any covenant of
this Agreement shall be construed as a waiver of any preceding or succeeding
breach of the same or any other covenant or condition of this Agreement.

 

43

--------------------------------------------------------------------------------



Back to Contents

     Section 11.6.     Governing Law.

                (a)     This Agreement shall be construed and the rights and
obligations of Sellers and Purchaser hereunder determined in accordance with the
laws of the State of Ohio.

                (b)     In recognition of the benefits of having any disputes
with respect to this Agreement resolved by an experienced and expert person,
Sellers and Purchaser hereby agree that any suit, action, or proceeding, whether
claim or counterclaim, brought or instituted by any party hereto on or with
respect to this Agreement or which in any way relates, directly or indirectly,
to this Agreement or any event, transaction, or occurrence arising out of or in
any way connected with this Agreement, the Subject Interests or the Property, or
the dealings of the parties with respect thereto, shall be tried only by a court
and not by a jury. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING.

     Section 11.7.     Counterparts; Facsimiles. This Agreement may be executed
in any number of counterparts and it shall be sufficient that the signature of
each party appear on one or more such counterparts. All counterparts shall
collectively constitute a single agreement. A facsimile or other reproduction of
a signature to this Agreement on behalf of Sellers or Purchaser shall be
sufficient to prove the execution of it by such party, as applicable.

     Section 11.8.     Notices. Unless otherwise specifically provided herein,
all notices shall be in writing addressed to the respective party as set forth
below and may be personally served, telecopied (if confirmed in writing by
personnel service or overnight courier service or United States mail) or sent by
overnight courier service or United States mail and shall be deemed to have been
given: (a) if delivered in person, when delivered; (b) if delivered by telecopy,
on the date of transmission if transmitted on a Business Day before 5:00 p.m.
New York, New York time or, if not, on the next succeeding Business Day; (c) if
delivered by overnight courier, one Business Day after delivery to such courier
properly addressed; or (d) if by U.S. Mail, three (3) Business Days after
depositing in the United States mail, with postage prepaid and properly
addressed.

To Sellers:  Hocker Northgate Holdings I, Inc.   Hocker Northgate Group, LLC

  1901 Frederica Street

  Owensboro, Kentucky 42301-4818

  Attn: David E. Hocker

  Telecopy: (270) 683-4219

  Phone: (270) 926-2616

    and with a copy to: David Hocker & Associates, Inc.   1901 Frederica Street

  Owensboro, Kentucky 42301-4818

  Attn: Scott D. Hornaday, Esq.

  Telecopy: (270) 683-4219

  Phone: (270) 926-2616, Ext. 720

 

44

--------------------------------------------------------------------------------



Back to Contents

and with a copy to: Wyatt, Tarrant & Combs, LLP   500 West Jefferson Street

  Suite 2800

  Louisville, Kentucky 40202

  Attention: Leo F. Camp, Esq.

  Telecopy: (502) 589-0309

  Phone: (502) 562-7552

    To Purchaser: FMP Northgate, LLC   c/o Feldman Mall Properties, Inc.

  3225 North Central Avenue, Suite 1205

  Phoenix, Arizona 85012

  Attn: Jeffrey Erhart, Esq.

  Telecopy: (602) 277-7774

  Phone: (602) 277-5559

    and with a copy to: Taft, Stettinius & Hollister LLP   1800 U.S. Bank Tower

  425 Walnut Street

  Cincinnati, Ohio 45202-3957

  Attn: Stephen M. Griffith, Jr.

  Telecopy: (513) 381-0205

  Phone: (513) 357-9312

     Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 11.9. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.

     Section 11.9.     Attorneys’ Fees. In the event of a judicial or
administrative proceeding or action by one party against the other party with
respect to the interpretation or enforcement of this Agreement, the prevailing
party shall be entitled to recover reasonable costs and expenses including
reasonable attorneys’ fees and expenses, whether at the investigative, pretrial,
trial or appellate level. The prevailing party shall be determined by the court
based upon an assessment of which party’s major arguments or position prevailed.

     Section 11.10.     Time Periods. Any reference in this Agreement to the
time for the performance of obligations or elapsed time shall mean consecutive
calendar days, months, or years, as applicable. In the event the time for
performance of any obligation hereunder expires on a day that is not a Business
Day, the time for performance shall be extended to the next Business Day.

 

45

--------------------------------------------------------------------------------



Back to Contents

     Section 11.11.     Modification of Agreement. No modification of this
Agreement shall be deemed effective unless in writing and signed by all of the
Sellers and Purchaser. Facsimile signatures shall be sufficient for such
purpose.

     Section 11.12.     Further Instruments. Each party, promptly upon the
request of the other, shall execute and have acknowledged and delivered to the
issuer of the Title Commitment any and all further instruments reasonably
requested or appropriate to issue the Title Policy required herein.

     Section 11.13.     Descriptive Headings; Word Meaning. The descriptive
headings of the paragraphs of this Agreement are inserted for convenience only
and shall not control or affect the meaning or construction of any provisions of
this Agreement. Words such as “herein”, “hereinafter”, “hereof” and “hereunder”
when used in reference to this Agreement, refer to this Agreement as a whole and
not merely to a subdivision in which such words appear, unless the context
otherwise requires. Each reference in this Agreement to a Section shall mean and
be a reference of a Section of this Agreement unless expressly otherwise
indicated. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”

     Section 11.14.     Time of the Essence. Time is of the essence of this
Agreement and all covenants and deadlines hereunder. Without limiting the
foregoing, Purchaser and Sellers hereby confirm their intention and agreement
that time shall be of the essence of each and every provision of this Agreement,
including with respect to any subsequent modification or extension of any date
or time period that is provided for under this Agreement. The agreement of
Purchaser and Sellers that time is of the essence of each and every provision of
this Agreement shall not be waived or modified by any conduct of the parties,
and the agreement of Purchaser and Sellers that time is of the essence of each
and every provision of this Agreement may only be modified or waived by the
express written agreement of Purchaser and Sellers that time shall not be of the
essence with respect to a particular date or time period, or any modification or
extension thereof, which is provided under this Agreement.

     Section 11.15.     Construction of Agreement. This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared primarily by counsel for one
of the parties, it being recognized that both Purchaser and Sellers have
contributed substantially and materially to the preparation of this Agreement.

     Section 11.16.     Severability. The parties hereto intend and believe that
each provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among the parties
hereto as expressed in this Agreement, such provision shall be given force and
effect to the fullest possible extent, and that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void, or unenforceable
provision were not contained herein, and that the rights, obligations, and
interests of the parties under the remainder of this Agreement shall continue in
full force and effect.

 

46

--------------------------------------------------------------------------------



Back to Contents

     Section 11.17.     No Recording. Neither Purchaser nor its agents or
representatives shall, prior to any default by Sellers hereunder, if ever
applicable, record or file this Agreement or any notice or memorandum hereof in
any public records. If Purchaser breaches the foregoing provision, this
Agreement shall, at Sellers’ election, terminate, and Sellers shall retain the
Deposit in accordance with Section 10.2. Purchaser hereby irrevocably appoints
Holdings as its true and lawful attorney-in-fact, coupled with an interest, for
the purpose of executing and recording such documents and performing such other
acts as may be necessary to terminate any recording or filing of this Agreement
in violation of this provision.

     Section 11.18.     No Implied Agreement. Neither Sellers nor Purchaser
shall have any obligations in connection with the transactions contemplated by
this Agreement unless Sellers and Purchaser, each acting in its sole discretion,
elects to execute and deliver this Agreement to the other party. No
correspondence, course of dealing or submission of drafts or final versions of
this Agreement between Sellers and Purchaser shall be deemed to create any
binding obligations in connection with the transaction contemplated hereby, and
no contract or obligation on the part of Sellers or Purchaser shall arise unless
and until this Agreement is fully executed by Sellers and Purchaser. Once
executed and delivered by Sellers and Purchaser, this Agreement shall be binding
upon them notwithstanding the failure of Escrow Agent or any broker or other
Person to execute this Agreement.

     Section 11.19.     Sellers’ Representative. Each of the Sellers, by
execution and delivery of this Agreement, hereby consents and agrees to the
appointment, effective as of the date hereof, of Holdings as the Sellers’
Representative for purposes of this Agreement. The Sellers’ Representative will
act as agent for the Sellers to execute any documents for the Sellers (other
than this Agreement) and will otherwise act from time to time on behalf of and
in substitution for, the Sellers under this Agreement generally or in any
instance in which the Sellers are permitted or required to act under this
Agreement. The authority of the Sellers’ Representative shall be deemed
unlimited. The designation of the Sellers’ Representative shall be deemed to
constitute the appointment of the Sellers’ Representative as the true and lawful
agent and attorney-in-fact of each of the Sellers. The Purchaser shall be
entitled to rely exclusively upon the apparent authority of the Sellers’
Representative (or any substitute appointed by all of the Sellers, which
appointment will not be effective as to the Purchase until Purchaser received
notification of such subsequent appointment) until such authority or the
designation of such Sellers’ Representative is revoked by action of all of the
Sellers and notification of such revocation is delivered to Purchaser.

     Section 11.20.     Waiver of Indemnification Rights. Sellers hereby agree
that, if Closing occurs hereunder, then notwithstanding any provision or term of
the certificate of formation, articles of organization or operating agreement of
the Owner, the Owner shall have no obligation, responsibility or liability to
any of the Sellers, in whatever capacity (as manager, member, agent, employee or
otherwise) to advance funds to, or to indemnify, Sellers or any affiliate,
employee, director, stockholder, beneficiary, member or partner of any of the
Sellers and Sellers hereby irrevocably waive all rights otherwise available to
any and all such persons and Sellers hereby irrevocably release the Owner as
provided hereinabove.

     [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

47

--------------------------------------------------------------------------------



Back to Contents

     IN WITNESS WHEREOF, Sellers, Sellers’ Representative, Sellers’
Representative Guarantor, and Purchaser hereto have executed this Agreement as
of the dates set forth below but to be effective as of the Effective Date.

   SELLERS          HOCKER NORTHGATE HOLDINGS I, INC.,    a Kentucky corporation
        By:      

--------------------------------------------------------------------------------

    David E. Hocker, President     May ___, 2005          HOCKER NORTHGATE
GROUP, LLC,
a Kentucky limited liability company         By:      

--------------------------------------------------------------------------------

    David E. Hocker, Manager     May ___, 2005                SELLERS’
REPRESENTATIVE          HOCKER NORTHGATE HOLDINGS I, INC.,    a Kentucky
corporation         By:      

--------------------------------------------------------------------------------

    David E. Hocker, President     May ___, 2005                SELLERS’
REPRESENTATIVE GUARANTOR        

--------------------------------------------------------------------------------

    DAVID E. HOCKER, an individual     May ___, 2005                PURCHASER  
       FMP NORTHGATE LLC,
a Delaware limited liability company         By:      

--------------------------------------------------------------------------------

    its Managing Member     May ___, 2005

 

--------------------------------------------------------------------------------



Back to Contents

RECEIPT BY THE ESCROW AGENT

     This Agreement, fully executed by Sellers and Purchaser, has been received
by the Escrow Agent this ____ day of April, 2005 and by execution hereof, Escrow
Agent hereby covenants and agrees to be bound by the terms of this Agreement
that are applicable to it.

  ESCROW AGENT:         STEWART TITLE AGENCY OF COLUMBUS, LIMITED         By:   
   

--------------------------------------------------------------------------------

  Name:      

--------------------------------------------------------------------------------

  Title:      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



Back to Contents

EXHIBITS

Exhibit A   —   Description of Land   Exhibit A-1   —   List of Personal
Property Owned by Owner and the Company   Exhibit B   —   Form of Tenant
Estoppel Certificate   Exhibit B-1   —   Form of Sellers Estoppel Certificate  
Exhibit C   —   Rent Roll   Exhibit D   —   Form of Federated Estoppel   Exhibit
E   —   Environmental Reports Provided to Purchaser   Exhibit F   —   Assignment
of Membership Interests   Exhibit G   —   Representation Certificate of Sellers’
Representative   Exhibit G-1   —   Representation Certificate of Sellers  
Exhibit H   —   List of Contracts   Exhibit I   —   Security Deposits and
Advance Rent   Exhibit J   —   Form of Legal Opinion of Counsel for Sellers  
Exhibit K   —   Leasing Commission and Brokerage Fees   Exhibit L   —   List of
Tenant Allowances and Landlord Work for which Seller has            Payment
Responsibility (Listed by Lease and Amount)   Exhibit M   —   List of Owner
Accounts and Authorized Individuals   Exhibit N   —   Personal Property Title
Exceptions   Exhibit O   —   Description of Supplemental Agreements   Exhibit P
  —   Liabilities and Obligations of Owner   Exhibit Q   —   Balance Sheet of
Owner   Exhibit R   —   Operating Statement of Owner   Exhibit S   —   List of
Bankruptcies Involving Sellers, Owner or Tenants   Exhibit T   —   Documents
Evidencing or Securing Senior Loan   Exhibit U   —   Indemnification Obligations
of Owner   Exhibit V   —   Form of Representation Letter   Exhibit W   —   Form
of Guaranty of Sellers’ Representative Guarantor   Exhibit X   —   Form of
Footlocker Escrow Agreement   Exhibit Y   —   Description of Housekeeping
Employees   Exhibit Z   —   List of Litigation Affecting the Owner and Sellers  
Exhibit AA   —   FIRPTA Affidavit   Exhibit BB   —   Escrow Agreement   Exhibit
CC   —   List of NMI Contracts   Exhibit DD   —   Additional Definitions  
Exhibit EE   —   Owner’s EIN   Exhibit FF   —   Other Dispositions  

 

--------------------------------------------------------------------------------